Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent

NATIONAL CITY BANK, as Documentation Agent

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

A PARTY HERETO, as Lenders

and

COBRA ELECTRONICS CORPORATION, as Borrower

DATED AS OF OCTOBER 19, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    DEFINITIONS    2 2.    LOANS    15    (a)    Revolving
Loans    15    (b)    Term Loan A    18    (c)    Delayed-Draw Term Loan    18
   (d)    Repayments    19    (e)    Notes    21 3.    LETTERS OF CREDIT    22
   (a)    General Terms    22    (b)    Requests for Letters of Credit    22   
(c)    Obligations Absolute    23    (d)    Expiration Dates of Letters of
Credit    23    (e)    Participation    23 4.    INTEREST, FEES AND CHARGES   
24    (a)    Interest Rate    24    (b)    Other LIBOR Provisions.    24    (c)
   Fees And Charges    27    (d)    Maximum Interest    29    (e)    Replacement
Lender for Increased Costs    29 5.    COLLATERAL    30    (a)    Grant of
Security Interest to Administrative Agent    30    (b)    Other Security    30
   (c)    Possessory Collateral    31    (d)    Electronic Chattel Paper    31
6.    PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN   
31 7.    POSSESSION OF COLLATERAL AND RELATED MATTERS    32 8.    COLLECTIONS   
32 9.    COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES    34   
(a)    Borrowing Base Reports    34    (b)    Monthly Reports    34    (c)   
Quarterly Reports    34    (d)    Financial Statements    35    (e)    Annual
Projections    35    (f)    Explanation of Budgets and Projections    35    (g)
   Public Reporting    35    (h)    Other Information    36

 

-i-



--------------------------------------------------------------------------------

10.    TERMINATION    36 11.    REPRESENTATIONS AND WARRANTIES    36    (a)   
Financial Statements and Other Information    37    (b)    Locations    37   
(c)    Loans    37    (d)    Accounts and Inventory    37    (e)    Liens    38
   (f)    Organization, Authority and No Conflict    38    (g)    Litigation   
38    (h)    Compliance with Laws and Maintenance of Permits    38    (i)   
Affiliate Transactions    39    (j)    Names and Trade Names    39    (k)   
Equipment    39    (l)    Enforceability    39    (m)    Solvency    39    (n)
   Indebtedness    40    (o)    Margin Security and Use of Proceeds    40    (p)
   Parent, Subsidiaries and Affiliates    40    (q)    No Defaults    40    (r)
   Employee Matters    40    (s)    Intellectual Property    41    (t)   
Environmental Matters    41    (u)    ERISA Matters    41    (v)    Related
Agreements    41 12.    AFFIRMATIVE COVENANTS    42    (a)    Maintenance of
Records    42    (b)    Notices    43    (c)    Compliance with Laws and
Maintenance of Permits; OFAC Compliance    44    (d)    Inspection and Audits   
45    (e)    Insurance    45    (f)    Collateral    47    (g)    Use of
Proceeds    47    (h)    Taxes    47    (i)    Intellectual Property    48   
(j)    Checking Account    48    (k)    Interest Rate Protection    48 13.   
NEGATIVE COVENANTS    48    (a)    Guaranties    48    (b)    Indebtedness    49
   (c)    Liens    49

 

-ii-



--------------------------------------------------------------------------------

   (d)    Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions
Outside the Ordinary Course of Business    49    (e)    Dividends and
Distributions; Payments of Seller Earnout    50    (f)    Investments; Loans   
50    (g)    Fundamental Changes, Line of Business    50    (h)    Equipment   
51    (i)    Use of Proceeds    51    (j)    Affiliate Transactions    51    (k)
   Settling of Accounts    51    (l)    Management Fees; Compensation    51   
(m)    Amendments to Related Agreements    52    (n)    Cobra UK    52 14.   
FINANCIAL COVENANTS    52    (a)    Tangible Net Worth    52    (b)    EBITDA   
52    (c)    Total Debt to EBITDA Ratio    53    (d)    Fixed Charge Coverage
Ratio    54    (e)    Capital Expenditure Limitations    54 15.    DEFAULT    54
   (a)    Payment    54    (b)    Breach of this Agreement and the Other
Agreements    54    (c)    Breaches of Other Obligations    54    (d)    Breach
of Representations and Warranties    55    (e)    Loss of Collateral    55   
(f)    Levy, Seizure or Attachment    55    (g)    Bankruptcy or Similar
Proceedings    56    (h)    Appointment of Receiver    56    (i)    Judgment   
56    (j)    Death or Dissolution of Obligor    56    (k)    Default or
Revocation of Guaranty    56    (l)    Criminal Proceedings    57    (m)   
Change of Control    57 16.    REMEDIES UPON AN EVENT OF DEFAULT    57 17.   
CONDITIONS PRECEDENT    58 18.    SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT
OF PAYMENTS    59 19.    AGENT    60    (a)    Appointment of Administrative
Agents    60    (b)    Nature of Duties of Administrative Agent    61    (c)   
Lack of Reliance on Administrative Agent    61    (d)    Certain Rights of
Administrative Agent    62    (e)    Reliance by Administrative Agent    62   
(f)    Indemnification of Administrative Agent    62

 

-iii-



--------------------------------------------------------------------------------

   (g)    Administrative Agent in its Individual Capacity    63    (h)   
Holders of Notes    63    (i)    Successor Administrative Agent    63    (j)   
Collateral Matters    64    (k)    Actions with Respect to Defaults    65    (l)
   Delivery of Information    66    (m)    Demand    66    (n)    Notice of
Default    66    (o)    Documentation Agent    66 20.    ASSIGNABILITY    67 21.
   AMENDMENTS, ETC    69 22.    NONLIABILITY OF AGENTS AND LENDERS    70 23.   
INDEMNIFICATION    70 24.    CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE   
71 25.    NOTICE    71 26.    CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM
SELECTION    71 27.    HEADINGS OF SUBDIVISIONS    72 28.    POWER OF ATTORNEY
   72 29.    CONFIDENTIALITY    73 30.    COUNTERPARTS    73 31.    ELECTRONIC
SUBMISSIONS    73 32.    WAIVER OF JURY TRIAL; OTHER WAIVERS    74 33.    EFFECT
OF AMENDED AND RESTATEMENT    75 EXHIBIT A — BUSINESS AND COLLATERAL LOCATIONS
   EXHIBIT B — COMPLIANCE CERTIFICATE    EXHIBIT C — COMMERCIAL TORT CLAIMS   
EXHIBIT D — FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT    SCHEDULE 1 —
CONCENTRATION LIMITS    SCHEDULE 1A — PERMITTED LIENS    SCHEDULE 11(f)
—ORGANIZATIONAL IDENTIFICATION NUMBERS    SCHEDULE 11(g) — LITIGATION   
SCHEDULE 11(i) — AFFILIATE TRANSACTIONS    SCHEDULE 11(j) — NAMES & TRADE NAMES
   SCHEDULE 11(n) — INDEBTEDNESS    SCHEDULE 11(p) — PARENT, SUBSIDIARIES AND
AFFILIATES    SCHEDULE 17(a) — CLOSING DOCUMENT CHECKLIST   

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended, modified or
supplemented from time to time, this “Agreement”) made this 19th day of October,
2006 by and among LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (in its individual capacity “LaSalle”), as a Lender and as
administrative agent (“Administrative Agent”) for itself and all other lenders
from time to time a party hereto (“Lenders”), 135 South LaSalle Street, Chicago,
Illinois 60603-4105, NATIONAL CITY BANK, as a Lender and as documentation agent
(“Documentation Agent”) for all Lenders, One North Franklin Street, Suite 3600,
Chicago, Illinois 60606 all other Lenders and COBRA ELECTRONICS CORPORATION, a
Delaware corporation, having its principal place of business at 6500 West
Cortland Street, Chicago, Illinois 60707 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and various financial institutions
(collectively, the “Original Lenders”), are each party to that certain Loan and
Security Agreement dated as of January 31, 2002, as heretofore amended,
supplemented or otherwise modified (without giving effect to this Amended and
Restated Loan and Security Agreement, the “Original Loan Agreement”) and the
Other Agreements (as defined in the Original Loan Agreement; together with the
Original Loan Agreement, the “Original Loan Documents”), pursuant to which the
Original Lenders made available to Borrower “Revolving Loans” (as such term is
defined in the Original Loan Agreement, and with such loans outstanding
immediately prior to the effectiveness of this Agreement being referred to as
the “Original Revolving Loans”); and

WHEREAS, in order to secure the Liabilities (as hereinafter defined), each
Obligor has granted a security interest in and lien upon substantially all of
its personal property (the “Original Collateral”);

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend and restate
the Original Loan Agreement, subject to the terms and conditions set forth
herein, to, among other things, (i) restructure the terms of the credit
facilities provided for under the Original Loan Agreement, and (ii) continue to
provide loans and other financial accommodations to Borrower for its working
capital requirements and general corporate purposes; and

WHEREAS, Administrative Agent and Lenders are willing to amend and restate the
Original Loan Agreement and Administrative Agent and Lenders are willing to make
loans and provide other financial accommodations to Borrower, in each case on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrower by Administrative Agent and/or Lenders,



--------------------------------------------------------------------------------

and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by Borrower, the parties agree as follows:

1. DEFINITIONS.

“ABN Facility” shall mean a working capital loan facility provided by ABN AMRO
Bank to PPL on terms satisfactory to Administrative Agent.

“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,
“General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Right”, “Proceeds” and “Tangible Chattel Paper”
shall have the respective meanings assigned to such terms in the Illinois
Uniform Commercial Code, as the same may be in effect from time to time.

“Adjusted Total Debt” shall mean Total Debt, adjusted to reflect indebtedness
with respect to Revolving Loans based on the average daily outstanding principal
balance of the Revolving Loans and the undrawn face amount of standby Letters of
Credit during the four (4) fiscal quarter period ending on the date of
calculation.

“Adjusted Total Debt to EBITDA” shall mean as of the last day of any Computation
Period, the ratio of (i) Adjusted Total Debt to (ii) EBITDA for such Computation
Period.

“Affiliate” shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, Borrower, (ii) which beneficially owns or holds ten percent (10%) or more
of the voting control or equity interests of Borrower, or (iii) ten percent
(10%) or more of the voting control or equity interests of which is beneficially
owned or held by Borrower.

“Assignment and Acceptance” shall have the meaning in Section 20 hereof.

“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect.

 

Level

  

Adjusted Total Debt to EBITDA Ratio

   Applicable
Margin
for Prime
Rate
Loans     Applicable
Margin for
LIBOR
Rate Loans     Unused
Line Fee     Letter of Credit Fees               Documentary L/C
Fees     Standby
L/C Fees  

I

  

Greater than or equal to 1.75:1

   0.50 %   2.00 %   0.375 %   1.15 %   2.00 %

II

   Greater than or equal to 1.25:1 but less than 1.75:1    0.25 %   1.75 %  
0.375 %   1.00 %   1.75 %

III

   Less than or equal to 1.25:1    0.00 %   1.50 %   0.375 %   0.85 %   1.50 %

 

2



--------------------------------------------------------------------------------

The Applicable Margins with respect to Prime Rate Loans, LIBOR Rate Loans, the
Unused Line Fee and the Letter of Credit Fees shall be adjusted, to the extent
applicable, on the tenth (10th) Business Day after the Borrower provides the
annual and quarterly financial statements and other information pursuant to
subsection 9(c), as applicable, and the related Compliance Certificate, with
respect to fiscal quarters of Borrower ending on and after September 30, 2007,
based on the Adjusted Total Debt to EBITDA Ratio for such Computation Period.
Notwithstanding anything contained in this paragraph to the contrary, (a) if the
Borrower fails to deliver such financial statements and Compliance Certificate
in accordance with the provisions of subsection 9(c), the Applicable Margin
shall be based upon Level I above beginning on the date such financial
statements and Compliance Certificate were required to be delivered until the
tenth (10th) Business Day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Level; (b) no reduction to any Applicable Margin
shall become effective at any time when an Event of Default or unmatured Event
of Default has occurred and is continuing; and (c) the initial Applicable Margin
on the Closing Date shall be based on Level II until the date on which the
financial statements and Compliance Certificate are delivered for the Fiscal
Quarter ending September 30, 2007.

“Business Day” shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate Loans, any day on which banks in London, England or Chicago, Illinois
are required or permitted to close, and (ii) with respect to all other matters,
any day that banks in Chicago, Illinois are required or permitted to close.

“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrower during such period
that are required by generally accepted accounting principles, consistently
applied, to be included in or reflected by the property, plant and equipment or
similar fixed asset accounts (or intangible accounts subject to amortization) on
the balance sheet of Borrower.

“Capital Lease” shall mean, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

3



--------------------------------------------------------------------------------

“Closing Date” shall mean October 19, 2006.

“Cobra UK” shall mean Cobra Electronics U.K., a company organized under the laws
of the United Kingdom.

“Cobra UK Loans” shall mean (i) the loan by Borrower to Cobra UK to facilitate
Cobra UK’s purchase of the stock of PPL in the original principal amount of
£11,500,000 (and shall include additional principal obligations arising from the
compounding of interest paid in kind pursuant to the terms thereof) and (ii) the
Loans by Borrower to Cobra UK to be used by Cobra UK to make payments owing with
respect to the Seller Earnout, which loans shall be evidenced by promissory
notes in form and substance satisfactory to Administrative Agent and delivered
to Administrative Agent as Collateral.

“Collateral” shall mean all of the property of Borrower described in Section 5
hereof, together with all other real or personal property of any Obligor or any
other Person now or hereafter pledged to Administrative Agent, for the benefit
of Administrative Agent and Lenders, to secure, either directly or indirectly,
repayment of any of the Liabilities.

“Collateral Shortfall Reserve” shall mean a reserve calculated as follows:
(i) the sum of the outstanding principal balance of Term Loan A on the date of
funding of the Delayed Draw Term Loan and the original principal balance of the
Delayed Draw Term Loan, minus (ii) the sum of (x) 80% of the fair market value
of Borrower’s real property located in Chicago, Illinois pledged as Collateral,
plus (y) 100% of the cash surrender value of life insurance policies pledged as
Collateral, minus (iii) the aggregate scheduled payments of principal of the
Term Loans from the date of funding of the Delayed Draw Term Loan through the
second anniversary of the date of funding of the Delayed Draw Term Loan, minus
(iv) payments of principal of the Term Loans after the second anniversary of the
date of funding of the Delayed Draw Term Loan, until such reserve is reduced to
zero.

“Computation Period” shall mean each period of four consecutive calendar
quarters ending on the last day of a calendar quarter; provided, that with
respect to the Fixed Charge Coverage Ratio for the periods ending June 30, 2007
and September 30, 2007, the Computation Period shall be the period from
January 1, 2007 to the date of calculation.

“Defaulting Lender” shall have the meaning specified in subsection 2(a) hereof.

“Delayed-Draw Term Loan” shall have the meaning specified in subsection 2(c)
hereof.

“Delayed-Draw Term Loan Commitment” shall mean, with respect to any Lender, the
maximum amount of the Delayed-Draw Term Loan which such Lender has agreed to
make to Borrower, subject to the terms and conditions of this Agreement, as set
forth on the signature page hereto or an Assignment and Acceptance Agreement
executed by such Lender.

 

4



--------------------------------------------------------------------------------

“Dollar Equivalent” shall mean, at any time, as to any amount denominated in any
currency other than Dollars, the equivalent amount in Dollars as determined by
Administrative Agent at such time based on the rate as quoted in The Wall Street
Journal as the exchange rate for the purchase of such currency with Dollars on
the date of such determination.

“Dollars” and “$” shall mean lawful currency of the United States.

“EBITDA” shall mean, with respect to any period and without duplication,
Borrower’s and its Subsidiaries’ net income (including PPL with respect to
periods before and after consummation of the Related Transactions) after taxes
for such period (excluding any after-tax gains or losses on the sale of assets
and excluding other after-tax extraordinary gains or losses) plus interest
expense and income tax expense for such period, plus, depreciation and
amortization, plus or minus any other non-cash charges or gains which have been
subtracted or added in calculating net income after taxes for such period, minus
earnings or plus losses on keyman life insurance policies owned by Borrower;
provided, that for purposes hereof, EBITDA shall be deemed to be (i) $1,259,400
for the fiscal quarter of Borrower ending March 31, 2006, and (ii) $2,560,614
for the fiscal quarter of Borrower ending June 30, 2006, and (iii) $1,745,356
for the fiscal quarter of Borrower ending September 30, 2006.

“Eligible Account” shall mean an Account (or in the case of clause (iii)(C)
below, a claim arising from the sale of an Account) owing to Borrower which is
acceptable to Administrative Agent in its reasonable credit judgment for lending
purposes. Without limiting Administrative Agent’s reasonable credit judgment,
Administrative Agent shall, in general, consider an Account (or such claim) to
be an Eligible Account if it meets, and so long as it continues to meet, the
following requirements:

(i) it is genuine and in all respects what it purports to be;

(ii) it is owned by Borrower, Borrower has the right to subject it to a security
interest in favor of Administrative Agent or assign it to Administrative Agent
and it is subject to a first priority perfected security interest in favor of
Administrative Agent and to no other claim, lien, security interest or
encumbrance whatsoever, other than Permitted Liens;

(iii) it arises from (A) the performance of services by Borrower in the ordinary
course of Borrower’s business, and such services have been fully performed and
acknowledged and accepted by the Account Debtor thereunder; or (B) the sale or
lease of Goods by Borrower in the ordinary course of Borrower’s business, and
(x) such Goods have been completed in accordance with the Account Debtor’s
specifications (if any) and delivered to the Account Debtor, (y) such Account
Debtor has not refused to accept or returned, any of the Goods which are the
subject

 

5



--------------------------------------------------------------------------------

of such Account, and (z) Borrower has possession of, or Borrower has delivered
to Administrative Agent (at Administrative Agent’s request) shipping and
delivery receipts evidencing delivery of such Goods or (C) from the sale of an
Account pursuant to a Factoring Arrangement (provided, that Accounts arising
under this clause (C) will not be required to be evidenced by an invoice as
required under clause (iv) below, though the other requirements of clause
(iv) remain applicable);

(iv) it is evidenced by an invoice rendered to the Account Debtor thereunder, is
due and payable within one hundred eighty (180) days after the date of the
invoice and does not remain unpaid sixty (60) days past the due date thereof;
provided, however, that if more than fifty percent (50%) of the aggregate dollar
amount of invoices owing by a particular Account Debtor are due and payable more
than one hundred eighty (180) days past the stated invoice dates thereof or
remain unpaid sixty (60) days after the respective due dates thereof, then all
Accounts owing by that Account Debtor shall be deemed ineligible;

(v) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor thereunder, and it shall not be an Eligible Account to the extent
of any setoff, counterclaim, credit, allowance or adjustment by such Account
Debtor, or if it is subject to any claim by such Account Debtor denying
liability thereunder (other than with respect to a setoff, counterclaim, credit,
allowance or adjustment as described above) in whole or in part;

(vi) it does not arise out of a contract or order which fails in any material
respect to comply with the requirements of applicable law;

(vii) the Account Debtor thereunder is not a director, officer, employee or
agent of Borrower, or a Subsidiary, Parent or Affiliate;

(viii) it is not an Account with respect to which the Account Debtor is the
United States of America or any state or local government, or any department,
agency or instrumentality thereof, unless Borrower assigns its right to payment
of such Account to Administrative Agent pursuant to, and in full compliance
with, the Assignment of Claims Act of 1940, as amended, or any comparable state
or local law, as applicable;

(ix) it is not an Account with respect to which the Account Debtor is located in
a state which requires Borrower, as a precondition to commencing or maintaining
an action in the courts of that state, either to (A) receive a certificate of
authority to do business and be in good standing in such state; or (B) file a
notice of business activities report or similar report with such state’s taxing
authority, unless (x) Borrower has taken one of the actions described in clauses
(A) or (B); (y) the failure to take one of the actions described in either
clause (A) or (B) may be cured retroactively by Borrower at its election; or
(z) Borrower has proven, to Administrative Agent’s satisfaction, that it is
exempt from any such requirements under any such state’s laws;

 

6



--------------------------------------------------------------------------------

(x) the Account Debtor is located within the United States of America or Canada
or is supported by credit insurance, a Factoring Arrangement or other similar
credit support acceptable to the Administrative Agent;

(xi) it is not an Account with respect to which the Account Debtor’s obligation
to pay is subject to any repurchase obligation or return right, as with sales
made on a bill-and-hold, guaranteed sale, sale on approval, sale or return or
consignment basis;

(xii) it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue; or (B) which violates any of the
covenants of Borrower contained in this Agreement;

(xiii) it is not an Account which, when added to a particular Account Debtor’s
other indebtedness to Borrower, exceeds 10% (or, with respect to the Account
Debtors listed on Schedule 1 hereto, the corresponding percentages on such
Schedule 1) of all Accounts of Borrower, provided, that such 10% limit shall be
waived with respect to any Account Debtor for which Borrower has obtained
accounts receivable insurance acceptable to Administrative Agent and the
proceeds thereof have been collaterally assigned to Administrative Agent, or
such Account Debtor’s Accounts and other indebtedness to Borrower does not
exceed a credit limit determined by Administrative Agent in its reasonable
credit judgment for that Account Debtor (except that Accounts excluded from
Eligible Accounts solely by reason of this clause (xiii) shall be Eligible
Accounts to the extent of such credit limit); and

(xiv) it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by
Administrative Agent in its reasonable credit judgment.

“Eligible Inventory” shall mean Inventory of Borrower which is acceptable to
Administrative Agent in its reasonable credit judgment for lending purposes.
Without limiting Administrative Agent’s reasonable credit judgment,
Administrative Agent shall, in general, consider Inventory to be Eligible
Inventory if it meets, and so long as it continues to meet, the following
requirements:

(i) it is owned by Borrower, Borrower has the right to subject it to a security
interest in favor of Administrative Agent and it is subject to a first priority
perfected security interest in favor of Administrative Agent and to no other
claim, lien, security interest or encumbrance whatsoever, other than Permitted
Liens;

(ii) it is located on one of the premises listed on Exhibit A (or other
locations of which Administrative Agent has been advised in writing pursuant to
subsection 12(b)(i) hereof) and is not in transit, except for Inventory of
Borrower which is in transit to locations listed on Exhibit A hereto which
Inventory was the subject of documentary Letters of Credit drawn upon prior to
receipt by Borrower of

 

7



--------------------------------------------------------------------------------

the Inventory subject thereto or was purchased by Borrower on open account and
as to which title to such Inventory has passed including receipt of all
documents of title, provided, that Administrative Agent and Lenders shall not
have outstanding advances with respect to Inventory which is in transit and
purchased on open account, as described above, in excess of Four Million Dollars
($4,000,000) at any time;

(iii) if held for sale or lease or furnishing under contracts of service, it is
(except as Administrative Agent may otherwise consent in writing) new and unused
free from defects which would, in Administrative Agent’s reasonable credit
judgment, affect its market value;

(iv) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Administrative Agent has given its prior written approval
and Borrower has caused any such bailee, consignee, warehouseman, processor or
similar party to issue and deliver to Administrative Agent, in form and
substance acceptable to Administrative Agent in its reasonable determination,
such Uniform Commercial Code financing statements, warehouse receipts, waivers
and other documents as Administrative Agent shall require;

(v) Administrative Agent has determined, in accordance with Administrative
Agent’s customary business practices, that it is not unacceptable due to age,
type, category or quantity; provided, that for purposes hereof, Inventory of
each product line (other than new products introduced during the immediately
preceding twelve (12) months) consisting of Inventory in excess of the
immediately preceding twelve (12) months of sales of such Inventory, shall be
ineligible to the extent of such excess; and

(vi) it is not Inventory (A) with respect to which any of the representations
and warranties contained in this Agreement are untrue; or (B) which violates any
of the covenants of Borrower contained in this Agreement.

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to Borrower’s business or facilities
owned or operated by Borrower, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

 

8



--------------------------------------------------------------------------------

“Euros” means the currency of participating member states of the European Union
that adopted a single currency in accordance with the Treaty on European Union
of February 7, 1992.

“Event of Default” shall have the meaning specified in Section 15 hereof.

“Excess Availability” shall mean, as of any date of determination by
Administrative Agent, the excess, if any, of (i) the lesser of the Revolving
Loan Limit and the Maximum Revolving Loan Limit pursuant to subsection 2(a) over
(ii) the sum of outstanding Revolving Loans and Letter of Credit Obligations, in
each case as of the close of business on such date. For purposes of calculating
Borrower’s Excess Availability and the amount of the Revolving Loans available
to Borrower pursuant to paragraph 2(a) relating thereto, all of Borrower’s trade
payables (other than disputed trade payables) and payments on outstanding debt,
other than the Liabilities hereunder, which remain unpaid more than sixty
(60) days after the due dates thereof shall, on the date of the determination of
Excess Availability, be deemed to have been paid by Borrower by borrowing
Revolving Loans.

“Factoring Arrangement” shall mean an arrangement between Borrower and another
Person pursuant to which Borrower sells Accounts to such Person and the purchase
price for such Accounts is paid directly to the Lock Box Account. To constitute
a Factoring Arrangement hereunder, such arrangement must be made pursuant to
documents, instruments and agreements reasonably satisfactory to Administrative
Agent, an agreement among Administrative Agent, Borrower and the factor must be
executed directing payment for such factored Accounts to the Lock Box Account
and Accounts which are sold pursuant to a Factoring Arrangement shall no longer
be Eligible Accounts.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or (b) if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fiscal Year” shall mean each twelve (12) month accounting period of Borrower,
which ends on December 31st of each year.

“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by Borrower and its Subsidiaries and all Capital Expenditures to (b) the
sum for such period of (i) cash Interest Expense plus (ii) required payments of
principal of Funded Debt (including the Term Loans but excluding the Revolving
Loans) plus (iii) dividend payments by Borrower (provided, that with respect to
such dividends, for the Computation Period ending June 30, 2007, dividends shall
be deemed to be 50% of the dividends paid during such Fiscal Year of Borrower
and for the Computation Period ending September 30, 2007, dividends shall be
deemed to by 75% of the dividends paid during such Fiscal Year of Borrower).

 

9



--------------------------------------------------------------------------------

“Funded Debt” shall mean, as to any Person, all indebtedness for borrowed money
of such Person that matures more than one year from the date of its creation (or
is renewable or extendible, at the option of such Person, to a date more than
one year from such date).

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

“Hedging Agreements” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement and any other agreement entered
into by Borrower providing for hedging against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Hedging Liabilities” shall mean all obligations, liabilities, charges, costs,
expenses and other amounts payable to any Lender or any affiliate of a Lender
under any Hedging Agreements including the incremental obligations that would be
reflected in the financial statements of such Person in accordance with
generally accepted accounting principles consistently applied.

“Indemnified Party” shall have the meaning specified in Section 23 hereof.

“Interest Expense” shall mean for any period the consolidated interest expense
of Borrower and its Subsidiaries for such period (including all imputed interest
on Capital Leases).

“Interest Period” shall have the meaning specified in subsection 4(a)(ii)
hereof.

“Letter of Credit” shall mean any Letter of Credit issued on behalf of Borrower
or on behalf of any Subsidiary of Borrower with respect to which Borrower is the
co-applicant in accordance with this Agreement.

“Letter of Credit Obligations” shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount (including the Dollar Equivalent of
all Letters of Credit denominated in Euros or Pounds Sterling) of all Letters of
Credit, and (ii) the aggregate unreimbursed amount (including the Dollar
Equivalent of amounts drawn in Euros or Pounds Sterling) of all drawn Letters of
Credit not already converted to Loans hereunder.

 

10



--------------------------------------------------------------------------------

“Liabilities” shall mean any and all obligations, liabilities and indebtedness
of any Borrower to Administrative Agent and each Lender or to any parent,
affiliate or subsidiary of Administrative Agent and each Lender of any and every
kind and nature arising pursuant to this Agreement and the Other Agreements,
howsoever created, arising or evidenced and howsoever owned, held or acquired,
whether now or hereafter existing, whether now due or to become due, whether
primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, and whether arising or existing under written or
oral agreement or by operation of law including, without limitation, any Hedging
Liabilities.

“LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any Interest
Period, a rate per annum equal to (a) the offered rate for deposits in United
States dollars for a period equal to such Interest Period as displayed in the
Bloomberg Financial Markets system (or such other authoritative source as
selected by Administrative Agent in its sole discretion) as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
divided by (b) a number equal to 1.0 minus the maximum reserve percentages
(expressed as a decimal fraction) including, without limitation, basic
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other governmental authority
having jurisdiction with respect thereto, as now and from time to time in
effect, for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) which are required to be maintained
by Administrative Agent by the Board of Governors of the Federal Reserve System.
The LIBOR Rate shall be adjusted automatically on and as of the effective date
of any change in such reserve percentage.

“LIBOR Rate Loans” shall mean the Loans bearing interest with reference to the
LIBOR Rate.

“Loan Commitment” shall mean, with respect to any Lender, the amount equal to
such Lender’s Revolving Loan Commitment plus such Lender’s Term Loan A
Commitment plus such Lender’s Delayed-Draw Term Loan Commitment.

“Loans” shall mean all loans and advances made by Administrative Agent or
Lenders to or on behalf of Borrower hereunder.

“Lock Box” and “Lock Box Account” shall have the meanings specified in
subsection 8(a) hereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, operations or condition, financial or otherwise, of Borrower
and its Subsidiaries taken as a whole.

 

11



--------------------------------------------------------------------------------

“Maximum Loan Limit” shall mean Fifty-Three Million Six Hundred Thousand and
No/100 Dollars ($53,600,000) as such amount may be increased or decreased from
time to time in accordance with the terms of this Agreement.

“Maximum Revolving Loan Limit” shall have the meaning specified in
subsection 2(a) hereof as such amount may be increased or decreased from time to
time in accordance with the terms of this Agreement.

“Obligor” shall mean Borrower and each other Person who is or shall become
primarily or secondarily liable for any of the Liabilities.

“Original Term” shall have the meaning specified in Section 10 hereof.

“Other Agreements” shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of
Borrower, or any other Person and delivered to Administrative Agent and/or any
Lender or to any parent, affiliate or subsidiary of Administrative Agent and/or
any Lender in connection with the Liabilities or the transactions contemplated
hereby, as each of the same may be amended, modified or supplemented from time
to time.

“Parent” shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of Borrower.

“PBGC” shall have the meaning specified in subsection 12(b)(v) hereof.

“Permitted Liens” shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder; (ii) liens or security interests in favor of
Administrative Agent; (iii) zoning restrictions and easements, licenses,
covenants and other restrictions affecting the use of real property that do not
individually or in the aggregate have a material adverse effect on Borrower’s
ability to use such real property for its intended purpose in connection with
Borrower’s business; (iv) liens in connection with purchase money indebtedness
and capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases; (v) liens securing the ABN Facility; (vi) liens set forth on Schedule 1A
hereto; and (vii) liens specifically permitted by Administrative Agent in
writing.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

 

12



--------------------------------------------------------------------------------

“Plan” shall have the meaning specified in subsection 12(b)(v) hereof.

“PPL” shall mean Performance Products Limited, a company formed under the laws
of the United Kingdom.

“Pre-Settlement Determination Date” shall have the meaning specified in
Section 18 hereof.

“Prime Rate” shall mean at any time the greater of (i) LaSalle’s publicly
announced prime rate (which is not intended to be Lender’s lowest or most
favorable rate in effect at any time) in effect from time to time and (ii) the
sum of the Federal Funds Rate plus 0.5%.

“Prime Rate Loans” shall means the Loans bearing interest with reference to the
Prime Rate.

“Pro Rata Share” shall mean at any time, with respect to any Lender, a fraction
(expressed as a percentage in no more than four (4) decimal places), the
numerator of which shall be the Loan Commitment of such Lender at such time and
the denominator of which shall be the Maximum Loan Limit at such time.

“Purchase Agreement” shall mean that certain Share Purchase Deed dated as of
October 14, 2006 by and among the Sellers and Borrower.

“Related Agreements” shall mean the Purchase Agreement and all other material,
substantive agreements and documents executed or issued in connection therewith.

“Related Transactions” shall mean the transactions contemplated by the Related
Agreements.

“Requisite Lenders” shall mean, at any time, Lenders having Pro Rata Shares of
at least seventy-five percent (75%) at such time.

“Revolving Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of Revolving Loans which such Lender has agreed to make to Borrower,
subject to the terms and conditions of this Agreement, as set forth on the
signature page hereto or an Assignment and Acceptance Agreement executed by such
Lender.

“Revolving Loan Limit” shall have the meaning specified in subsection 2(a)
hereof.

“Revolving Loans” shall have the meaning specified in subsection 2(a) hereof.

 

13



--------------------------------------------------------------------------------

“Seller Earnout” shall mean the aggregate earnout payments owing by Cobra UK to
Seller pursuant to and in accordance with Section 3 of the Purchase Agreement as
in effect on the Closing Date.

“Seller” shall collectively mean the Persons listed as “Sellers” in Schedule 1
Part 1 of the Purchase Agreement.

“Settlement Date” shall have the meaning specified in Section 18 hereof.

“Subsidiary” shall mean any corporation of which more than fifty percent
(50%) of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by Borrower, or any partnership, joint venture or
limited liability company of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by
Borrower or any partnership of which Borrower is a general partner.

“Tangible Net Worth” shall have the meaning specified in subsection 14(a)
hereof.

“Tax” shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Administrative Agent or any Lender and/or to be
withheld or deducted from any payment otherwise required hereby to be made by
Borrower to Administrative Agent or any Lender; provided, that the term “Tax”
shall not include any taxes imposed upon the net income of Administrative Agent
or any Lender.

“Term Loan A” shall have the meaning specified in subsection 2(b) hereof.

“Term Loan A Commitment” shall mean, with respect to any Lender, the maximum
amount of Term Loan A which such Lender has agreed to make to Borrower, subject
to the terms and conditions of this Agreement, as set forth on the signature
page hereto or an Assignment and Acceptance Agreement executed by such Lender.

“Term Loans” shall mean, collectively, Term Loan A and Delayed-Draw Term Loan.

“Total Debt” means all indebtedness for borrowed money of Borrower and its
Subsidiaries, determined on a consolidated basis and any contingent obligations
with respect to undrawn standby Letters of Credit.

“Total Debt to EBITDA Ratio” shall mean, as of the last day of any Computation
Period, the ratio of (i) Total Debt as of such day to (ii) EBITDA for such
period.

 

14



--------------------------------------------------------------------------------

“Working Capital Note” shall mean that certain promissory note in the original
principal amount of £4,000,000 evidencing intercompany revolving loans from time
to time made by Borrower to PPL to provide working capital financing. The
initial proceeds of the ABN Facility shall be used to repay the outstanding
principal balance of the Working Capital Note.

2. LOANS.

(a) Revolving Loans.

Subject to the terms and conditions of this Agreement and the Other Agreements,
so long as no Event of Default is then continuing, during the Original Term,
each Lender, severally and not jointly, agrees to make in Dollars, Euros or
Pounds Sterling, as requested by Borrower its Pro Rata Share of revolving loans
and advances (the “Revolving Loans”) requested by Borrower up to such Lender’s
Revolving Loan Commitment so long as after giving effect to such Revolving
Loans, the sum of the aggregate unpaid principal balance of the Revolving Loans
and the Letter of Credit Obligations does not exceed a Dollar Equivalent amount
of up to the sum of the following sublimits (the “Revolving Loan Limit”):

(i) Seventy-five percent (75%) of the face amount (less maximum discounts,
credits and allowances which may be taken by or granted to Account Debtors in
connection therewith in the ordinary course of Borrower’s business) of
Borrower’s Eligible Accounts; plus

(ii) Sixty percent (60%) of the lower of cost or market value of Borrower’s
Eligible Inventory; plus

(iii) Sixty percent (60%) against the face amount of commercial Letters of
Credit issued or guaranteed by Administrative Agent for the purpose of
purchasing Eligible Inventory; provided, that such commercial Letters of Credit
are in form and substance satisfactory to Administrative Agent; minus

(iv) such reserves as Administrative Agent elects, in its reasonable credit
judgment, to establish from time to time (including, without limitation, a
reserve in the amount of $2,880,000 until such time as Administrative Agent has
received a first priority mortgage on the real property of Borrower located in
Chicago, Illinois with title insurance and surveys acceptable to Administrative
Agent, a reserve in the amount of $3,600,000 with respect to the cash surrender
value of life insurance policies to be pledged as Collateral until such policies
are collaterally assigned to Administrative Agent on terms and conditions
satisfactory to Administrative Agent and, from the date of funding of the
Delayed Draw Term Loan, the Collateral Shortfall Reserve);

provided, that (x) the sum of the advances with respect to clauses (ii) and
(iii) above shall at no time exceed Twenty-Seven Million Five Hundred Thousand
and No/100 Dollars ($27,500,000), and (y) the Revolving Loan Limit shall in no
event exceed Forty Million and

 

15



--------------------------------------------------------------------------------

No/100 Dollars ($40,000,000) (the “Maximum Revolving Loan Limit”).
Notwithstanding the foregoing, the Maximum Revolving Loan Limit may be increased
to up to Fifty Million and No/100 Dollars ($50,000,000); provided, that
(w) Borrower provides Administrative Agent with sixty (60) days notice to
Administrative Agent of its desire for such increase, (x) no Event of Default
has occurred and is continuing, (y) Borrower is in compliance with the financial
covenants set forth in Section 14 both before and on a pro forma basis after
giving effect to such increase and (z) Administrative Agent is able to arrange
for Lenders to provide such increase, for which Administrative Agent shall use
commercially reasonable efforts.

The aggregate unpaid principal balance of the Revolving Loans (including the
Dollar Equivalent of all Loans made in Euros or Pounds Sterling) shall not at
any time exceed the lesser of the (i) Revolving Loan Limit minus the Letter of
Credit Obligations and (ii) the Maximum Revolving Loan Limit minus the Letter of
Credit Obligations. If at any time the outstanding Revolving Loans (including
the Dollar Equivalent of all Loans made in Euros or Pounds Sterling) exceeds
either the Revolving Loan Limit or the Maximum Revolving Loan Limit, in each
case minus the Letter of Credit Obligations, or any portion of the Revolving
Loans (including the Dollar Equivalent of all Loans made in Euros or Pounds
Sterling) and Letter of Credit Obligations exceeds any applicable sublimit
within the Revolving Loan Limit, Borrower shall immediately, and without the
necessity of demand by Administrative Agent, pay to Administrative Agent such
amount as may be necessary to eliminate such excess and Administrative Agent
shall apply such payment to the Revolving Loans in such order as Administrative
Agent shall determine in its sole discretion; provided that Administrative Agent
may, in its sole discretion, permit such excess (the “Interim Advance”) to
remain outstanding and continue to advance Revolving Loans to Borrower on behalf
of Lenders without the consent of any Lender for a period of up to sixty
(60) calendar days, so long as (i) the amount of the Interim Advances does not
exceed at any time One Million and No/100 Dollars ($1,000,000), (ii) the
aggregate outstanding principal balance of the Revolving Loans (including the
Dollar Equivalent of all Loans made in Euros or Pounds Sterling) does not exceed
the Maximum Loan Limit, and (iii) Administrative Agent has not been notified by
Requisite Lenders (or, if there are only three (3) Lenders, any two (2) of the
Lenders) to cease making such Revolving Loans. If the Interim Advance is not
repaid in full within sixty (60) days of the initial occurrence of the Interim
Advance, no future advances may be made to Borrower without the consent of all
Lenders until the Interim Advance is repaid in full.

Neither Administrative Agent nor any Lender shall be responsible for any failure
by any other Lender to perform its obligations to make Revolving Loans
hereunder, and the failure of any Lender to make its Pro Rata Share of any
Revolving Loan hereunder shall not relieve any other Lender of its obligation,
if any, to make its Pro Rata Share of any Revolving Loans hereunder.

If Borrower makes a request for a Revolving Loan as provided herein,
Administrative Agent, at its option and in its sole discretion, shall do either
of the following:

(i) advance the amount of the proposed Revolving Loan to Borrower
disproportionately (a “Disproportionate Advance”) out of Administrative

 

16



--------------------------------------------------------------------------------

Agent’s own funds on behalf of Lenders, which advance shall be on the same day
as Borrower’s request therefor with respect to Prime Rate Loans if Borrower
notifies Administrative Agent of such request by 12:00 noon, Chicago time on
such day, and request settlement in accordance with Section 18 hereof such that
upon such settlement each Lender’s share of the outstanding Revolving Loans
(including, without limitation, the amount of any Disproportionate Advance)
equals its Pro Rata Share; or

(ii) Notify each Lender by telecopy or other similar form of teletransmission of
the proposed advance on the same day Administrative Agent is notified or deemed
notified by Borrower of Borrower’s request for an advance pursuant to this
Section 2(a). Each Lender shall remit, to the demand deposit account designated
by Borrower (i) with respect to Prime Rate Loans, at or prior to 3:00 P.M.,
Chicago time, on the date of notification, if such notification is made before
12:00 noon, Chicago time, or 10:00 A.M., Chicago time, on the business day
immediately succeeding the date of such notification, if such notification is
made after 12:00 noon, Chicago time, and (ii) with respect to LIBOR Rate Loans,
at or prior to 12:00 noon., Chicago time, on the date such LIBOR Rate Loans are
to be advanced, immediately available funds in an amount equal to such Lender’s
Pro Rata Share of such proposed advance.

If and to the extent that a Lender does not settle with Administrative Agent as
required under this Agreement (a “Defaulting Lender”) Borrower and Defaulting
Lender severally agree to repay to Administrative Agent forthwith on demand such
amount required to be paid by such Defaulting Lender to Administrative Agent,
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to Administrative
Agent (x) in the case of a Defaulting Lender at the Federal Funds Rate and
(y) in the case of Borrower, at the interest rate applicable at such time for
such Loans; provided, that Borrower’s obligation to repay such advance to
Administrative Agent shall not relieve such Lender of its liability to
Administrative Agent for failure to settle as provided in this Agreement.

Borrower hereby authorizes Administrative Agent, in its sole discretion, to
charge any of Borrower’s accounts or advance Revolving Loans to make any
payments of principal, interest, fees, costs or expenses required to be made
under this Agreement or the Other Agreements; provided, that at least ten
(10) Business Days prior to charging such accounts or advancing Revolving Loans
for the payment of anything other than principal, interest and scheduled fees,
Administrative Agent shall provided a statement to Borrower detailing such
charges.

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner: Borrower shall give Administrative Agent same day
notice, no later than 12:00 noon (Chicago time) for such day, of its request for
a Revolving Loan as a Prime Rate Loan, and at least three (3) Business Days
prior notice of its request for a Revolving Loan as a LIBOR Rate Loan, in which
notice Borrower shall specify the amount of the proposed borrowing and the
proposed borrowing date; provided, however, that no such

 

17



--------------------------------------------------------------------------------

request may be made at a time when there exists an Event of Default or an event
which, with the passage of time or giving of notice, will become an Event of
Default. In the event that Borrower maintains a controlled disbursement account
at Administrative Agent, each check presented for payment against such
controlled disbursement account and any other charge or request for payment
against such controlled disbursement account shall constitute a request for a
Revolving Loan as a Prime Rate Loan. As an accommodation to Borrower,
Administrative Agent may permit telephone requests for Revolving Loans and
electronic transmittal of instructions, authorizations, agreements or reports to
Administrative Agent by Borrower. Unless Borrower specifically directs
Administrative Agent in writing not to accept or act upon telephonic or
electronic communications from Borrower, Administrative Agent shall have no
liability to Borrower for any loss or damage suffered by Borrower as a result of
Administrative Agent’s honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to it
telephonically or electronically and purporting to have been sent to
Administrative Agent by Borrower and Administrative Agent shall have no duty to
verify the origin of any such communication or the authority of the Person
sending it, other than to verify that the Person purporting to make such request
is a Person or officer identified by Borrower to Administrative Agent as having
the authority to make such request.

Borrower hereby irrevocably authorizes Administrative Agent to disburse the
proceeds of each Revolving Loan requested by Borrower, or deemed to be requested
by Borrower, as follows: the proceeds of each Revolving Loan requested under
Section 2(a) shall be disbursed by Administrative Agent in lawful money of the
United States of America in immediately available funds, in the case of the
initial borrowing, in accordance with the terms of the written disbursement
letter from Borrower, and in the case of each subsequent borrowing, by wire
transfer or Automated Clearing House (ACH) transfer to such bank account as may
be agreed upon by Borrower and Administrative Agent from time to time, or
elsewhere if pursuant to a written direction from Borrower.

(b) Term Loan A.

Subject to the terms and conditions of this Agreement and the Other Agreements,
on the Closing Date Lender shall make a term loan to Borrower in an amount equal
to Seven Million and No/100 Dollars ($7,000,000) (the “Term Loan A”). Amounts
repaid with respect to the Term Loan A may not be reborrowed.

(c) Delayed-Draw Term Loan.

Subject to the terms and conditions of this Agreement and the Other Agreements,
on the date that the conditions set forth herein to the Delayed-Draw Term Loan
are satisfied, Lender shall make a term loan to Borrower in an amount not
greater than Six Million Six Hundred Thousand and No/100 Dollars ($6,600,000)
(the “Delayed-Draw Term Loan”). Amounts repaid with respect to the Delayed-Draw
Term Loan may not be reborrowed.

 

18



--------------------------------------------------------------------------------

Borrower shall give written notice to Administrative Agent of the proposed
borrowing (including the proposed amount thereof) of the Delayed-Draw Term Loan
not later than 12:00 noon (Chicago Time) five (5) Business Days prior to the
proposed date of such borrowing (the date that the Delayed-Draw Term Loan is so
made, the “Delayed-Draw Term Loan Funding Date”. The advance of the Delayed Draw
Term Loan shall be subject to the following conditions (in addition to any other
conditions set forth in this Agreement): (i) the Delayed-Draw Term Loan shall be
funded solely on one funding date and there shall not be multiple draws under
the Delayed-Draw Term Loan, (ii) any portion of any Lender’s Delayed-Draw Term
Loan Commitment not funded on the Delayed-Draw Term Loan Funding Date
automatically shall be terminated on the Delayed-Draw Term Loan Funding Date and
shall thereafter not be available to the Borrower; (iii) the Delayed-Draw Term
Loan Funding Date shall not be later than November 15, 2007 and if the
Delayed-Draw Term Loan is not funded by November 15, 2007 each Lender’s
Delayed-Draw Term Loan Commitment automatically shall be terminated on such date
and shall thereafter not be available to the Borrower) (iv) Borrower shall,
simultaneously with the request for the Delayed Draw Term Loan, deliver evidence
of the calculation of the Seller Earnout, (v) the amount of the Delayed-Draw
Term Loan shall not exceed the amount of the Seller Earnout payable on or before
November 15, 2007 (including any portion not paid in cash from the initial
proceeds); provided, that the portion advanced and not initially paid in cash in
respect of the Seller Earnout shall be held in an escrow account or other cash
collateral account with Administrative Agent until Paid, and (vi) Borrower shall
have Excess Availability of not less than Three Million and No/100 Dollars
($3,000,000) after giving effect to the payment of the Seller Earnout. The
notice of borrowing of the Delayed Draw Term Loan shall be effective upon
receipt by Administrative Agent, shall be irrevocable, and shall specify the
amount of the proposed borrowing and the proposed borrowing date, and type of
borrowing. Promptly upon receipt of such notice, Administrative Agent shall
advise each Lender with a Delayed-Draw Term Loan Commitment thereof in writing.
Not later than 1:00 p.m. Chicago time on the date of the proposed Delayed-Draw
Term Loan Funding Date, each Lender with a Delayed-Draw Term Loan Commitment
shall provide Administrative Agent at the office specified by Administrative
Agent with immediately available funds covering such Lender’s applicable pro
rata share of such borrowing and, so long as Administrative Agent has not
received written notice that the conditions precedent set forth in this
paragraph with respect to such borrowing have not been satisfied, Administrative
Agent shall pay over the funds received by Administrative Agent to Borrower on
the requested borrowing date. The borrowing of the Delayed-Draw Term Loan shall
be on a Business Day.

(d) Repayments.

(i) Repayment of Revolving Loans. The Revolving Loans and all other Liabilities
(other than the Term Loans) shall be repaid on the last day of the Original
Term.

(ii) Repayment of Term Loan A. Term Loan A shall be repaid in quarterly
installments on the last day of each calendar quarter in the amounts set forth
below; provided that any remaining outstanding principal balance of the Term
Loan A shall be repaid at the end of the Original Term. If any such payment due
date is not a

 

19



--------------------------------------------------------------------------------

Business Day, then such payment may be made on the next succeeding Business Day
and such extension of time shall be included in the computation of the amount of
interest and fees due hereunder.

 

Payment Date

   Amount

Each calendar quarter ending December 31, 2006 through September 30, 2007

   $ 250,000

Each calendar quarter ending December 31, 2007 through September 30, 2008

   $ 310,000

Each calendar quarter ending December 31, 2008 through September 30, 2009

   $ 310,000

Each calendar quarter ending December 31, 2009 through September 30, 2010

   $ 440,000

Each calendar quarter ending December 31, 2010 through September 30, 2011

   $ 440,000

(iii) Repayment of Delayed-Draw Term Loan. Delayed-Draw Term Loan shall be
repaid in quarterly installments in the amounts and on the last day of each
calendar quarter set forth below; provided, that (i) if the Delayed-Draw Term
Loan is advanced prior to September 30, 2007, Lenders may elect, in their sole
discretion, to cause the amortization schedule set forth below to commence
December 31, 2007, with all payments to occur one quarter earlier than the
schedule set forth below and (ii) that any remaining outstanding principal
balance of Delayed-Draw Term Loan shall be repaid at the end of the Original
Term. If any such payment due date is not a Business Day, then such payment may
be made on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

Payment Date

  

Amount

Calendar quarters ending March 31, 2008
through December 31, 2008    Equal quarterly installments aggregating 20% of the
original principal balance of the Delayed-Draw Term Loan

Calendar quarters ending March 31, 2009

through December 31, 2009

   Equal quarterly installments aggregating 20% of the original principal
balance of the Delayed-Draw Term Loan

Calendar quarters ending March 31, 2010

through December 31, 2010

   Equal quarterly installments aggregating 25% of the original principal
balance of the Delayed-Draw Term Loan

Calendar quarters ending March 31, 2011

through December 31, 2011

   Equal quarterly installments aggregating 35% of the original principal
balance of the Delayed-Draw Term Loan

 

20



--------------------------------------------------------------------------------

(iv) Mandatory Prepayments of the Term Loans.

(A) Sales of Assets. Upon receipt of the proceeds of the sale or other
disposition of any Equipment or real property of Borrower or any of its
Subsidiaries which is subject to a lien or security interest in favor of
Administrative Agent, or if any of the Equipment or real property subject to
such lien or security interest is damaged, destroyed or taken by condemnation in
whole or in part, the proceeds (net of closing fees, expenses and charges and
amounts required to repay holders of Permitted Liens on such assets having
priority over the liens of Administrative Agent), in each case in excess of
$500,000 in the aggregate in any Fiscal Year thereof shall be paid by Borrower
to Administrative Agent as a mandatory prepayment of the Term Loans, such
payment to be applied ratably against the Term Loans, to the remaining
installments of principal thereof in the inverse order of their maturities until
repaid in full, and then against the other Liabilities, as determined by
Administrative Agent, in its sole discretion.

(B) Excess Cash Flow. Ten (10) days after receipt of Borrower’s Fiscal Year end
audited financial statements for each Fiscal Year of Borrower commencing with
Borrower’s Fiscal Year ended December 31, 2007 Borrower shall make a mandatory
prepayment of the Term Loans in an amount equal to fifty percent (50%) of
“Excess Cash Flow” (as described below) for the Fiscal Year most recently ended,
such prepayment to be applied ratably against the remaining installments of
principal in the inverse order of their maturities, such mandatory prepayments
to continue until the date on which the Term Loans shall be repaid in full. For
purposes hereof, “Excess Cash Flow” shall mean for each of Borrower’s Fiscal
Years, EBITDA for such period, minus Borrower’s and its Subsidiaries’ taxes
during such period minus interest payable in cash during such period, minus
actual principal payments made with respect to long term debt (excluding
principal payments of the Revolving Loan) during such period, minus all
unfinanced Capital Expenditures by Borrower and its Subsidiaries during such
period.

(C) Equity/Debt Issuance. Upon the receipt by Borrower or any of its
Subsidiaries of any proceeds from any issuance of equity securities of Borrower
or any of its Subsidiaries or any issuance of indebtedness owed by Borrower or
any of its Subsidiaries (excluding indebtedness permitted by Section 13(b)),
such proceeds (net of closing fees, expenses and charges) in excess of $500,000
in the aggregate in any Fiscal Year shall be paid by Borrower to Administrative
Agent as a mandatory prepayment of the Term Loans, such payment to be applied
ratably against the remaining installments of principal in the inverse order of
their maturities until repaid in full, and then against the other Liabilities,
as determined by Administrative Agent, in its sole discretion.

(e) Notes.

The Loans shall, in Administrative Agent’s and Lenders’ sole discretion, be
evidenced by one or more promissory notes in form and substance satisfactory to
each Lender. However, if such Loans are not so evidenced, such Loans may be
evidenced solely by entries upon the books and records maintained by
Administrative Agent and each Lender.

 

21



--------------------------------------------------------------------------------

3. LETTERS OF CREDIT.

(a) General Terms.

Subject to the terms and conditions of the Agreement and the Other Agreements,
during the Original Term Administrative Agent shall, absent the existence of an
Event of Default, from time to time issue, cause to be issued or otherwise
guarantee, upon Borrower’s request, commercial and/or standby Letters of Credit;
provided, that (i) Borrower may request that the Letter of Credit be denominated
in Euros or Pounds Sterling and (ii) the aggregate undrawn face amount of all
such Letters of Credit (including the Dollar Equivalent of the Letters of Credit
denominated in Euros or Pounds Sterling) shall at no time exceed Fifteen Million
and No/100 Dollars ($15,000,000). Payments made by Administrative Agent or
Lenders to any Person on account of any Letter of Credit shall constitute Loans
hereunder and Borrower agrees that each payment made by the issuer of a Letter
of Credit in respect of a Letter of Credit shall constitute a request by
Borrower for a Loan to reimburse such issuer. Borrower shall remit to
Administrative Agent, for the benefit of Lenders, a Letter of Credit fee equal
to (i) the Applicable Margin with respect to Letter of Credit Fees for standby
Letters of Credit in effect from time to time per annum on the aggregate undrawn
face amount of all standby Letters of Credit outstanding, which fee shall be
payable monthly in arrears on the last Business Day of each month, and (ii) the
Applicable Margin with respect to Letter of Credit Fees for documentary Letters
of Credit in effect from time to time per annum on the aggregate undrawn face
amount of all documentary Letters of Credit outstanding, which fee shall be
payable in arrears on the last Business Day of each month. Borrower shall also
pay on demand the normal and customary administrative charges of the issuer of
the Letter of Credit for issuance, amendment, negotiation, renewal or extension
of any Letter of Credit.

(b) Requests for Letters of Credit.

Borrower shall make requests for Letters of Credit in writing. Each such request
shall specify the date such Letter of Credit is to be issued, the amount
thereof, the name and address of the beneficiary thereof and a description of
the transaction to be supported thereby. Administrative Agent shall make
reasonable efforts to cause the issuer of the Letter of Credit to issue the
requested Letter of Credit on the date specified in the request (including on
the date of such request, if requested before 10:00 a.m. Chicago time), however,
none of Administrative Agent, any Lender or the issuer shall have any liability
to Borrower for failing to issue a Letter of Credit requested and authorized
pursuant to the terms and conditions of this Agreement and the Other Agreements
so long as such Letter of Credit is issued within two (2) Business Days of
receipt of written request therefor by Administrative Agent. Any such notice
shall be accompanied by the form of Letter of Credit requested and any
application or reimbursement agreement required by the issuer of such Letter of
Credit. If any term of such application or reimbursement agreement is
inconsistent with this Agreement, then the provisions of this Agreement shall
control to the extent of such inconsistency.

 

22



--------------------------------------------------------------------------------

(c) Obligations Absolute.

Borrower shall be obligated to reimburse the issuer of any Letter of Credit, or
Administrative Agent and/or Lenders if Administrative Agent and/or Lenders have
reimbursed such issuer on Borrower’s behalf, for any payments made in respect of
any Letter of Credit, which obligation shall be unconditional and irrevocable
and shall be paid regardless of: (i) any lack of validity or enforceability of
any Letter of Credit, (ii) any amendment or waiver of or consent or departure
from all or any provisions of any Letter of Credit, this Agreement or any Other
Agreement, (iii) the existence of any claim, set off, defense or other right
which Borrower or any other Person may have against any beneficiary of any
Letter of Credit or Administrative Agent, any Lender or the issuer of the Letter
of Credit, (iv) any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, (v) any payment
under any Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit unless the issuer’s
failure to determine such non-compliance is a result of such issuer’s gross
negligence or willful misconduct, and (vi) any other act or omission to act or
delay of any kind of the issuer of such Letter of Credit, by Administrative
Agent, any Lender or any other Person or any other event or circumstance that
might otherwise constitute a legal or equitable discharge of Borrower’s
obligations hereunder unless such act or omission to act is the result of such
party’s gross negligence or willful misconduct. It is understood and agreed by
Borrower that the issuer of any Letter of Credit may accept documents that
appear on their face to be in order without further investigation or inquiry,
regardless of any notice or information to the contrary. Borrower hereby further
acknowledges that all Letters of Credit issued for the account of Cobra
Electronics Europe, Ltd. under this loan facility with respect to which Borrower
is a co-applicant shall constitute Liabilities of Borrower under this Agreement,
secured by the Collateral and shall in all other respects be subject to the
terms of this Agreement as if such Letter of Credit had been directly issued on
behalf of Borrower.

(d) Expiration Dates of Letters of Credit.

The expiration date of each Letter of Credit shall be no later than the earlier
of (i) one (1) year from the date of issuance and (ii) the twenty-fifth
(25th) day prior to the end of the Original Term. Notwithstanding the foregoing,
a Letter of Credit may provide for automatic extensions of its expiration date
for one or more one (1) year periods, so long as the issuer thereof has the
right to terminate the Letter of Credit at the end of each one (1) year period
and no extension period extends past the twenty-fifth (25th) day prior to the
end of the Original Term.

(e) Participation.

Immediately upon the issuance of a Letter of Credit in accordance with this
Agreement, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from Administrative Agent, without recourse or warranty,
an undivided interest and participation therein to the extent of such Lender’s
Pro Rata Share (including, without limitation, all obligations of Borrower with
respect thereto). Borrower hereby indemnifies

 

23



--------------------------------------------------------------------------------

Administrative Agent and each Lender against any and all liability and expense
it may incur in connection with any Letter of Credit and agrees to reimburse
Administrative Agent and each Lender for any payment made by Administrative
Agent or any Lender to the issue.

4. INTEREST, FEES AND CHARGES.

(a) Interest Rate.

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (i), (ii) or
(iii) below:

(i) The sum of the Applicable Margin then in effect with respect to Prime Rate
Loans per annum plus the Prime Rate in effect from time to time, payable on the
last day of each calendar quarter in arrears Said rate of interest shall
increase or decrease by an amount equal to each increase or decrease in the
Prime Rate effective on the effective date of each such change in the Prime
Rate.

(ii) The sum of the Applicable Margin then in effect with respect to LIBOR Rate
Loans per annum plus the LIBOR Rate for the applicable Interest Period, such
rate to remain fixed for such Interest Period. “Interest Period” shall mean any
continuous period of one (1), two (2), three (3) or six (6) months, as selected
from time to time by Borrower by irrevocable notice (in writing, by telecopy,
telex, telegram, electronic mail or cable) given to Administrative Agent not
less than three (3) Business Days prior to the first day of each respective
Interest Period; provided that: (A) each such period occurring after such
initial period shall commence on the day on which the immediately preceding
period expires; (B) the final Interest Period shall be such that its expiration
occurs on or before the end of the Original Term; and (C) if for any reason
Borrower shall fail to timely select a period, then such Loans shall continue
as, or revert to, Prime Rate Loans. Interest shall be payable on the last day of
each Interest Period and, if the Interest Period is longer than three
(3) months, on the date in the third (3rd) month following the first day of the
Interest Period that corresponds numerically to such date (and if such month
does not have a date that corresponds numerically thereto, then on the last day
of such month), in each case in arrears.

(iii) Upon the occurrence of an Event of Default and during the continuance
thereof, the Loans shall bear interest at the rate of two percent (2.0%) per
annum in excess of the interest rate otherwise payable thereon, which interest
shall be payable on demand. All interest shall be calculated on the basis of a
360-day year.

(b) Other LIBOR Provisions.

(i) Subject to the provisions of this Agreement, Borrower shall have the option
(A) as of any date, to convert all or any part of the Prime Rate Loans to, or
request that new Loans be made as, LIBOR Rate Loans of various Interest Periods,
(B) as of the last day of any Interest Period, to continue all or any portion of
the relevant LIBOR Rate Loans as LIBOR Rate Loans; (C) as of the last day of any
Interest Period,

 

24



--------------------------------------------------------------------------------

to convert all or any portion of the LIBOR Rate Loans to Prime Rate Loans; and
(D) at any time, to request new Loans as Prime Rate Loans; provided, that Loans
may not be continued as or converted to LIBOR Rate Loans, if the continuation or
conversion thereof would violate the provisions of subsections 4(b)(ii) or
4(b)(iii) of this Agreement or if an Event of Default has occurred and is
continuing.

(ii) Administrative Agent’s determination of the LIBOR Rate as provided above
shall be conclusive, absent manifest error. Furthermore, if Administrative Agent
or any Lender determines, in good faith (which determination shall be
conclusive, absent manifest error), prior to the commencement of any Interest
Period that (A) U.S. Dollar deposits of sufficient amount and maturity for
funding the Loans are not available to Administrative Agent or such Lender in
the London Interbank Eurodollar market in the ordinary course of business, or
(B) by reason of circumstances affecting the London Interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the rate of interest to be
applicable to the Loans requested by Borrower to be LIBOR Rate Loans or the
Loans bearing interest at the rates set forth in subsection 4(a)(ii) of this
Agreement shall not represent the effective pricing to such Lender for
U.S. Dollar deposits of a comparable amount for the relevant period (such as for
example, but not limited to, official reserve requirements required by
Regulation D to the extent not given effect in determining the rate),
Administrative Agent shall promptly notify Borrower and (1) all existing LIBOR
Rate Loans shall convert to Prime Rate Loans upon the end of the applicable
Interest Period, and (2) no additional LIBOR Rate Loans shall be made until such
circumstances are cured.

(iii) If, after the date hereof, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over
Administrative Agent or any Lender or its lending offices (a “Regulatory
Change”), shall, in the opinion of counsel to Administrative Agent or such
Lender, make it unlawful for Administrative Agent or such Lender to make or
maintain LIBOR Rate Loans, then Administrative Agent shall promptly notify
Borrower and (A) the LIBOR Rate Loans shall immediately convert to Prime Rate
Loans on the last Business Day of the then existing Interest Period or on such
earlier date as required by law and (B) no additional LIBOR Rate Loans shall be
made until such circumstance is cured.

(iv) If, for any reason, a LIBOR Rate Loan is paid prior to the last Business
Day of any Interest Period or if a LIBOR Rate Loan does not occur on a date
specified by Borrower in its request (other than as a result of a default by
Administrative Agent or a Lender), Borrower agrees to indemnify Administrative
Agent and each Lender against any loss (including any loss on redeployment of
the deposits or other funds acquired by Administrative Agent or such Lender to
fund or maintain such LIBOR Rate Loan) cost or expense incurred by
Administrative Agent or such Lender as a result of such prepayment.

 

25



--------------------------------------------------------------------------------

(v) If any Regulatory Change (whether or not having the force of law) shall
(A) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of or loans by, or any other acquisition of funds or disbursements by,
Administrative Agent or any Lender; (B) subject Administrative Agent or any
Lender or the LIBOR Rate Loans to any Tax or change the basis of taxation of
payments to Administrative Agent or any Lender of principal or interest due from
Borrower to Administrative Agent or such Lender hereunder (other than a change
in the taxation of the overall net income of such Lender); or (C) impose on
Administrative Agent or any Lender any other condition regarding the LIBOR Rate
Loans or Administrative Agent’s or any Lender’s funding thereof, and
Administrative Agent’s or any Lender shall determine (which determination shall
be conclusive, absent any manifest error) that the result of the foregoing is to
increase the cost to Administrative Agent or such Lender of making or
maintaining the LIBOR Rate Loans or to reduce the amount of principal or
interest received by Administrative Agent or such Lender hereunder, then
Borrower shall pay to such party, on demand, such additional amounts as such
party shall, from time to time, determine are sufficient to compensate and
indemnify such party from such increased cost or reduced amount; provided, that
such demand is made within one hundred eighty (180) days after such increased
cost or reduced amount is incurred or subsequently determined to have been
incurred if the determination that such increased cost or reduced amount is
subsequently made as a result of a change to or reinterpretation of the
Regulatory Change, from an audit of the implementation of such Regulatory Change
or if such Regulatory Change has retroactive effect.

(vi) Each of Administrative Agent and each Lender shall receive payments of
amounts of principal of and interest with respect to the LIBOR Rate Loans free
and clear of, and without deduction for, any Taxes. If (A) Administrative Agent
or any Lender shall be subject to any Tax in respect of any LIBOR Rate Loans or
any part thereof or, (B) Borrower shall be required to withhold or deduct any
Tax from any such amount, the LIBOR Rate applicable to such LIBOR Rate Loans
shall be adjusted by Administrative Agent or such Lender to reflect all
additional costs incurred by Administrative Agent or such Lender in connection
with the payment by Administrative Agent or such Lender or the withholding by
Borrower of such Tax and Borrower shall provide Administrative Agent or such
Lender with a statement detailing the amount of any such Tax actually paid by
Borrower. Determination by Administrative Agent or any Lender of the amount of
such costs shall be conclusive, absent manifest error. If after any such
adjustment any part of any Tax paid by Administrative Agent or any Lender is
subsequently recovered by Administrative Agent or such Lender, such party shall
reimburse Borrower to the extent of the amount so recovered. A certificate of an
officer of Administrative Agent or any Lender setting forth the amount of such
recovery and the basis therefor shall be conclusive, absent manifest error. Each
Lender organized under the laws of a jurisdiction outside the United States (a
“Foreign Lender”) as to which payments to be made under this Agreement or under
the notes are exempt from United States withholding tax or are subject to United
States withholding tax at a reduced rate under an applicable statute or tax
treaty shall provide to Borrower and Administrative

 

26



--------------------------------------------------------------------------------

Agent (A) a properly completed and executed Internal Revenue Service Form W-8BEN
or Form W-8ECI or other applicable form, certificate or document prescribed by
the Internal Revenue Service of the United States certifying as to such Foreign
Lender’s entitlement to such exemption or reduced rate of withholding with
respect to payments to be made to such Foreign Lender under this Agreement and
under the Notes (a “Certificate of Exemption”) or (B) a letter from any such
Foreign Lender stating that it is not entitled to any such exemption or reduced
rate of withholding (a “Letter of Non-Exemption”). Prior to becoming a Lender
under this Agreement and within fifteen (15) days after a reasonable written
request of Borrower or Administrative Agent from time to time thereafter, each
Foreign Lender that becomes a Lender under this Agreement shall provide a
Certificate of Exemption or a Letter of Non-Exemption to Borrower and
Administrative Agent. If a Foreign Lender is entitled to an exemption with
respect to payments to be made to such Foreign Lender under this Agreement (or
to a reduced rate of withholding) and does not provide a Certificate of
Exemption to Borrower and Administrative Agent within the time periods set forth
in the preceding paragraph, Borrower shall withhold taxes from payments to such
Foreign Lender at the applicable statutory rates and Borrower shall not be
required to pay any additional amounts as a result of such withholding, provided
that all such withholding shall cease upon delivery by such Foreign Lender of a
Certificate of Exemption to Borrower and Administrative Agent.

(vii) Each request for LIBOR Rate Loans shall be in an amount not less than Five
Hundred Thousand and No/100 Dollars ($500,000), and in integral multiples of,
One Hundred Thousand and No/100 Dollars ($100,000).

(viii) Unless otherwise specified by Borrower, all Loans shall be Prime Rate
Loans.

(ix) No more than five (5) Interest Periods may be in effect with respect to
outstanding LIBOR Rate Loans at any one time.

(c) Fees And Charges.

(i) Fee Letter: Borrower shall pay to Administrative Agent the fees set forth in
the Fee Letter of even date herewith between Borrower and Administrative Agent.

(ii) Unused Line Fee: Borrower shall pay to Administrative Agent, for the
benefit of Lenders, an unused line fee equal to the Applicable Margin with
respect to the Unused Line Fee in effect from time to time of the difference
between the Maximum Revolving Loan Limit and the average daily balance of the
Revolving Loans plus the Letter of Credit Obligations for each month, which fee
shall be fully earned by Lenders and payable monthly in arrears on the last
Business Day of each month. Said fee shall be calculated on the basis of a 360
day year.

 

27



--------------------------------------------------------------------------------

(iii) Delayed-Draw Non-Use Fee: Borrower shall pay to Administrative Agent for
the benefit of Lenders, a non-use fee with respect to the Delayed-Draw Term Loan
equal to five-eighths of one percent (0.625%) of the average daily undrawn
amount of the Delayed-Draw Term Loan payable quarterly in arrears on the last
day of each calendar quarter and on the Delayed-Draw Term Loan Funding Date,
provided, that such fee shall cease to accrue after the Delayed Draw Term Loan
Commitment is either funded or otherwise terminated.

(iv) Agency Fee: Borrower shall pay to Administrative Agent, for their own
account, the fees described in a separate Fee Letter of even date herewith
between Borrower and Administrative Agent.

(v) Costs and Expenses: Borrower shall reimburse Administrative Agent for all
reasonable out-of-pocket costs and expenses, including, without limitation,
legal expenses and reasonable attorneys’ fees, incurred by Administrative Agent
in connection with the (i) documentation and consummation of this transaction
and any other transactions among Borrower, Administrative Agent and Lenders,
including, without limitation, Uniform Commercial Code and other public record
searches and filings, overnight courier or other express or messenger delivery,
appraisal costs, surveys, title insurance and environmental audit or review
costs; (ii) collection, protection or enforcement of any rights in or to the
Collateral; (iii) collection of any Liabilities; and (iv) administration and
enforcement of any of Administrative Agent’s and/or any Lender’s rights under
this Agreement or any Other Agreement. Borrower shall also pay all normal
service charges with respect to all accounts maintained by Borrower with LaSalle
and any additional services requested by Borrower from LaSalle. All such costs,
expenses and charges shall constitute Liabilities hereunder, shall be payable by
Borrower to LaSalle on demand, and until paid, shall bear interest at the
highest rate then applicable to Loans hereunder; provided, that Borrower shall
receive a statement detailing all such costs and expenses at least ten
(10) Business Days prior to such costs and expenses being due and payable
hereunder. In addition, following the occurrence of an Event of Default,
Borrower shall reimburse each Lender for all reasonable out-of-pocket costs and
expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees, incurred by such Lender in connection with the (i) collection,
protection or enforcement of any rights in or to the Collateral; (ii) collection
of any Liabilities; and (iii) administration and enforcement of any of Lenders’
rights under this Agreement.

(vi) Capital Adequacy Charge. If Administrative Agent or any Lender shall have
determined that the adoption of any law, rule or regulation regarding capital
adequacy, or any change therein or in the interpretation or application thereof,
or compliance by Administrative Agent or such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any central bank or governmental authority enacted after the date hereof,
does or shall have the effect of reducing the rate of return on such party’s
capital as a consequence of its obligations hereunder to a level below that
which Administrative Agent or such Lender could have achieved but for such
adoption, change or compliance (taking into

 

28



--------------------------------------------------------------------------------

consideration such party’s policies with respect to capital adequacy) by a
material amount, then from time to time, after submission by Administrative
Agent to Borrower of a written demand therefor (“Capital Adequacy Demand”)
together with the certificate described below, Borrower shall pay to such party
such additional amount or amounts (“Capital Adequacy Charge”) as will compensate
such party for such reduction, such Capital Adequacy Demand to be made within
one hundred eighty (180) days following the date that such Capital Adequacy
Charge is incurred or subsequently deemed to have been incurred if the
determination of such Capital Adequacy Charge is made as a result of a change or
reinterpretation of the law, rule or regulation resulting in the Capital
Adequacy Charge, subsequent audit discloses the incurrence of such Capital
Adequacy Charge or if such law, rule or regulation has retroactive effect. A
certificate of Administrative Agent or such Lender claiming entitlement to
payment as set forth above shall be conclusive in the absence of manifest error.
Such certificate shall set forth the nature of the occurrence giving rise to
such reduction, the amount of the Capital Adequacy Charge to be paid to
Administrative Agent or such Lender, and the method by which such amount was
determined. In determining such amount, the applicable party may use any
reasonable averaging and attribution method, applied on a non-discriminatory
basis.

(d) Maximum Interest.

It is the intent of the parties that the rate of interest and other charges to
Borrower under this Agreement and the Other Agreements shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Administrative Agents or any Lender may
lawfully charge Borrower, then the obligation to pay interest and other charges
shall automatically be reduced to such limit and, if any amount in excess of
such limit shall have been paid, then such amount shall be refunded to Borrower.

(e) Replacement Lender for Increased Costs.

If Borrower becomes obligated to pay any additional amounts to any Lender
pursuant to subsection 4(b)(v), 4(b)(vi) or 4(c)(vi), or if a Lender determines
that LIBOR Rate Loans are unavailable as a result of subsection 4(b)(iii),
Borrower may designate a replacement Lender (a “Replacement Lender”), which
Replacement Lender is subject to approval by Administrative Agent, in its
reasonable discretion and which Replacement Lender must not be subject to the
charge or Regulatory Change for which the original Lender is being replaced, to
purchase the Loans and Revolving Loan Commitment of such Lender and such
Lender’s rights hereunder, without recourse to or warranty by, or expense to,
such Lender for a purchase price equal to the outstanding principal amount of
the Loans payable to such Lender plus accrued but unpaid interest thereon and
all accrued but unpaid fees owed to such Lender and any other amounts owed to
such Lender under this Agreement or any of the Other Agreements, and to assume
all the obligations of such Lender hereunder. Upon such purchase and assumption
(pursuant to an Assignment and Acceptance), such Lender shall no longer be a
party hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to
Borrower hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

 

29



--------------------------------------------------------------------------------

5. COLLATERAL.

(a) Grant of Security Interest to Administrative Agent.

As security for the payment of all Loans now or in the future made by
Administrative Agent and Lenders to Borrower hereunder and for the payment or
other satisfaction of all other Liabilities, Borrower hereby assigns to
Administrative Agent, for the benefit of Administrative Agent and Lenders, and
grants to Administrative Agent, for the benefit of Lenders, a continuing
security interest in the following property of Borrower, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located): (a) all Accounts (whether or not Eligible Accounts) and all Goods
whose sale, lease or other disposition by Borrower has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, Borrower;
(b) all Chattel Paper, Instruments, Documents and General Intangibles
(including, without limitation, all patents, patent applications, trademarks,
trademark applications, trade names, trade secrets, goodwill, copyrights,
copyright applications, registrations, licenses, software, franchises, customer
lists, tax refund claims, claims against carriers and shippers, guarantee
claims, contract rights, payment intangibles, security interests, security
deposits and rights to indemnification); (c) all Inventory (whether or not
Eligible Inventory); (d) all Goods (other than Inventory), including, without
limitation, Equipment, vehicles and Fixtures; (e) all Investment Property;
provided, that Investment Property consisting of equity of foreign Subsidiaries
shall be limited to sixty-five percent (65%) of the equity of first tier foreign
Subsidiaries; (f) all Deposit Accounts, bank accounts, deposits and cash;
(g) all Letter-of-Credit Rights; (h) Commercial Tort Claims listed on Exhibit C
hereto; (i) any other property of Borrower now or hereafter in the possession,
custody or control of Administrative Agent or any Lender or any agent or any
parent, affiliate or subsidiary of Administrative Agent or any Lender or any
participant with any Lender in the Loans, for any purpose (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise);
and (j) all additions and accessions to, substitutions for, and replacements,
products and Proceeds of the foregoing property, including, without limitation,
proceeds of all insurance policies insuring the foregoing property, and all of
Borrower’s books and records relating to any of the foregoing and to Borrower’s
business.

(b) Other Security.

Administrative Agent, in its sole discretion, without waiving or releasing any
obligation, liability or duty of Borrower under this Agreement or the Other
Agreements or any Event of Default, may at any time or times hereafter, but
shall not be obligated to, pay, acquire or accept an assignment of any security
interest, lien, encumbrance or claim asserted by any Person in, upon or against
the Collateral. All sums paid by Administrative Agent in respect thereof and all
costs, fees and expenses including, without limitation, reasonable attorney
fees, all court costs and all other charges relating thereto incurred by
Administrative Agent shall constitute Liabilities, payable by Borrower to
Administrative Agent on demand and, until paid, shall bear interest at the
highest rate then applicable to Loans hereunder.

 

30



--------------------------------------------------------------------------------

(c) Possessory Collateral.

Immediately upon Borrower’s receipt of any portion of the Collateral evidenced
by an agreement, Instrument or Document, including, without limitation, any
Tangible Chattel Paper and any Investment Property consisting of certificated
securities, Borrower shall deliver the original thereof to Administrative Agent
together with an appropriate endorsement or other specific evidence of
assignment thereof to Administrative Agent (in form and substance acceptable to
Administrative Agent). If an endorsement or assignment of any such items shall
not be made for any reason, Administrative Agent is hereby irrevocably
authorized, as Borrower’s attorney and agent-in-fact, to endorse or assign the
same on Borrower’s behalf.

(d) Electronic Chattel Paper.

To the extent that Borrower obtains or maintains any Electronic Chattel Paper,
Borrower shall create, store and assign the record or records comprising the
Electronic Chattel Paper in such a manner that (i) a single authoritative copy
of the record or records exists which is unique, identifiable and except as
otherwise provided in clauses (iv), (v) and (vi) below, unalterable, (ii) the
authoritative copy identifies Administrative Agent as the assignee of the record
or records, (iii) the authoritative copy is communicated to and maintained by
Administrative Agent or its designated custodian, (iv) copies or revisions that
add or change an identified assignee of the authoritative copy can only be made
with the participation of Administrative Agent, (v) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy that
is not the authoritative copy and (vi) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.

6. PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.

Borrower shall, at Administrative Agent’s request, at any time and from time to
time, authenticate, execute and deliver to Administrative Agent such financing
statements, documents and other agreements and instruments (and pay the cost of
filing or recording the same in all public offices deemed necessary or desirable
by Administrative Agent) and do such other acts and things or cause third
parties to do such other acts and things as Administrative Agent may deem
necessary or desirable in its sole discretion in order to establish and maintain
a valid, attached and perfected security interest in the Collateral in favor of
Administrative Agent (free and clear of all other liens, claims, encumbrances
and rights of third parties whatsoever, whether voluntarily or involuntarily
created, except Permitted Liens) to secure payment of the Liabilities, and in
order to facilitate the collection of the Collateral. Borrower irrevocably
hereby makes, constitutes and appoints Administrative Agent (and all Persons
designated by Administrative Agent for that purpose) as Borrower’s true and
lawful attorney and agent-in-fact to execute and file such financing

 

31



--------------------------------------------------------------------------------

statements, documents and other agreements and instruments and do such other
acts and things as may be necessary to preserve and perfect Administrative
Agent’s security interest in the Collateral. Borrower further agrees that a
carbon, photographic, photostatic or other reproduction of this Agreement or of
a financing statement shall be sufficient as a financing statement. Borrower
further ratifies and confirms the prior filing by Administrative Agent of any
and all financing statements which identify the Borrower as debtor,
Administrative Agent as secured party and any or all Collateral as collateral.

7. POSSESSION OF COLLATERAL AND RELATED MATTERS.

Unless an Event of Default has occurred and is continuing, Borrower shall have
the right, except as otherwise provided in this Agreement, in the ordinary
course of Borrower’s business, to (a) sell, lease or furnish under contracts of
service any of Borrower’s Inventory normally held by Borrower for any such
purpose; and (b) use and consume any raw materials, work in process or other
materials normally held by Borrower for such purpose; provided, however, that a
sale in the ordinary course of business shall not include any transfer or sale
in satisfaction, partial or complete, of a debt owed by Borrower.

8. COLLECTIONS.

(a) Borrower shall direct all of its Account Debtors to make all payments on the
Accounts directly to a post office box (the “Lock Box”) or, if by wire transfer,
directly to the Lock Box Account; provided, that Borrower may in its reasonable
business judgment direct Account Debtors to make payments to an alternate
location, so long as (i) no Event of Default is then continuing and (ii) if
Excess Availability is less than $5,000,000 at such time, Borrower promptly
notifies Administrative Agent of any such alternate arrangement. Borrower shall
establish an account (the “Lock Box Account”) in Borrower’s name with a Lender,
into which all payments received in the Lock Box shall be deposited, and into
which Borrower will immediately deposit all payments received by Borrower on
Accounts in the identical form in which such payments were received, whether by
cash or check. If Borrower, any Affiliate or Subsidiary, any shareholder,
officer, director, employee or agent of Borrower or any Affiliate or Subsidiary,
or any other Person acting for or in concert with Borrower shall receive any
monies, checks, notes, drafts or other payments relating to or as Proceeds of
Accounts or other Collateral, Borrower and each such Person shall immediately
upon receipt thereof, shall remit the same (or cause the same to be remitted) in
kind to the Lock Box Account. Funds deposited in the Lock Box Account shall be
the sole and exclusive property of Borrower, provided, that Borrower,
Administrative Agent and LaSalle agree that following the occurrence and during
the continuance of an Event of Default, funds deposited in the Lock Box and Lock
Box Account shall be under the exclusive control of Administrative Agent, and
the institution at which such Lock Box and Lock Box Account are maintained will
follow the instructions of Administrative Agent with respect to disposition of
funds in the Lock Box and Lock Box Account without further consent from
Borrower. Borrower agrees that all payments made to such Lock Box Account or
otherwise received by Administrative Agent, whether in respect of the Accounts
or as Proceeds of other Collateral or otherwise, will, following the occurrence
and during the continuance of an Event of Default, be applied on account of the
Liabilities in accordance with the terms of this

 

32



--------------------------------------------------------------------------------

Agreement. Borrower agrees to pay all fees, costs and expenses in connection
with opening and maintaining the Lock Box and Lock Box Account. All of such
fees, costs and expenses if not paid by Borrower, may be paid by Administrative
Agent and in such event all amounts paid by Administrative Agent shall
constitute Liabilities hereunder, shall be payable to Administrative Agent by
Borrower upon demand, and, until paid, shall bear interest at the highest rate
then applicable to Loans hereunder. All checks, drafts, instruments and other
items of payment or Proceeds of Collateral shall be endorsed by Borrower to
LaSalle, and, if that endorsement of any such item shall not be made for any
reason, LaSalle is hereby irrevocably authorized to endorse the same on
Borrower’s behalf. For the purpose of this section, Borrower irrevocably hereby
makes, constitutes and appoints LaSalle and Administrative Agent (and all
Persons designated by LaSalle and Administrative Agent for that purpose) as
Borrower’s true and lawful attorney and agent-in-fact (i) to endorse Borrower’s
name upon said items of payment and/or Proceeds of Collateral and upon any
Chattel Paper, Document, Instrument, invoice or similar document or agreement
relating to any Account of Borrower or Goods pertaining thereto; (ii) to take
control in any manner of any item of payment or Proceeds thereof and (iii) to
have access to any lock box or postal box into which any of Borrower’s mail is
deposited, and open and process all mail addressed to Borrower and deposited
therein; provided, that Administrative Agent shall not exercise any such powers
described in clauses (i), (ii) and (iii) above (except for routine Lock Box
payments/proceeds) unless and until an Event of Default has occurred and is
continuing.

(b) Administrative Agent may, at any time and from time to time after the
occurrence and during the continuance of an Event of Default, whether before or
after notification to any Account Debtor and whether before or after the
maturity of any of the Liabilities, (i) enforce collection of any of Borrower’s
Accounts or other amounts owed to Borrower by suit or otherwise; (ii) exercise
all of Borrower’s rights and remedies with respect to proceedings brought to
collect any Accounts or other amounts owed to Borrower; (iii) surrender, release
or exchange all or any part of any Accounts or other amounts owed to Borrower,
or compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder; (iv) sell or assign any Account of
Borrower or other amount owed to Borrower upon such terms, for such amount and
at such time or times as Administrative Agent deems advisable; (v) prepare, file
and sign Borrower’s name on any proof of claim in bankruptcy or other similar
document against any Account Debtor or other Person obligated to Borrower; and
(vi) do all other acts and things which are necessary, in Administrative Agent’s
sole discretion, to fulfill Borrower’s obligations under this Agreement and the
Other Agreements and to allow Administrative Agent to collect the Accounts or
other amounts owed to Borrower. In addition to any other provision hereof,
Administrative Agent may at any time, after the occurrence and during the
continuance of an Event of Default, at Borrower’s expense, notify any parties
obligated on any of the Accounts to make payment directly to Administrative
Agent of any amounts due or to become due thereunder.

(c) For purposes of calculating interest, fees and available funds for Loans and
Letters of Credit, Administrative Agent shall, on the day of receipt by
Administrative Agent at its office in Chicago of payments by Borrower apply the
whole or any part of such payments, first against any unpaid costs and expenses
owing to Administrative Agent and/or

 

33



--------------------------------------------------------------------------------

Lenders, next to any interest and fees then due and payable and then to payment
of the Revolving Loans and other Liabilities in such order as Administrative
Agent shall determine in its sole discretion.

(d) On a monthly basis, Administrative Agent shall deliver to Borrower an
account statement showing all Loans, charges and payments, and on a periodic
basis a report regarding Letters of Credit shall be available, which reports
shall be deemed final, binding and conclusive upon Borrower unless Borrower
notifies Administrative Agent in writing, specifying any error therein, within
sixty (60) days of the date such account statement is sent or made available to
Borrower and any such notice shall only constitute an objection to the items
specifically identified.

9. COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

(a) Borrowing Base Reports.

Borrower shall deliver to Administrative Agent an executed borrowing base report
and certificate in Administrative Agent’s then current form on or before the
tenth (10th) day of each month, provided, that at any time that Excess
Availability is less than Three Million Dollars ($3,000,000), Borrower shall
deliver such borrowing base report and certificate on a weekly basis on Monday
of each week, which report and certificate shall be accompanied by copies of
Borrower’s sales journal, cash receipts journal and credit memo journal for the
relevant period. In addition, Borrower may deliver Borrowing Base Certificates
more often in its discretion. Such report shall reflect the activity of Borrower
with respect to Accounts for the immediately preceding week, and shall be in a
form and with such specificity as is satisfactory to Administrative Agent and
shall contain such additional information concerning Accounts and Inventory as
may be requested by Administrative Agent including, without limitation, but only
if specifically requested by Administrative Agent, copies of all invoices
prepared in connection with such Accounts.

(b) Monthly Reports.

Borrower shall deliver to Administrative Agent, in addition to any other
reports, as soon as practicable and in any event: (i) within ten (10) days after
the end of each month, a detailed trial balance of Borrower’s Accounts aged per
due date, in form and substance reasonably satisfactory to Administrative Agent
including, without limitation, the names and addresses of all Account Debtors of
Borrower; (ii) within ten (10) days after the end of each month, the general
ledger inventory account balance and (iii) such other information as
Administrative Agent may reasonably request from time to time.

(c) Quarterly Reports.

As soon as practicable and in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of Borrower, copies of
Borrower’s 10-Q report filed with the Securities and Exchange Commission and a
compliance certificate in the

 

34



--------------------------------------------------------------------------------

form of Exhibit B (a “Compliance Certificate”), which Compliance Certificate
shall include a calculation of all financial covenants contained in this
Agreement, including a description of any deviation therefrom.

(d) Financial Statements.

Borrower shall deliver to Administrative Agent and each Lender the following
financial information, all of which shall be prepared in accordance with
generally accepted accounting principles consistently applied, and shall be
accompanied by a Compliance Certificate consolidated and consolidating: (i) no
later than thirty (30) days after each calendar month, copies of internally
prepared financial statements, including, without limitation, balance sheets and
statements of income, retained earnings and cash flow of Borrower and its
Subsidiaries, certified by the Chief Financial Officer or Vice President-Finance
of Borrower; and (ii) no later than ninety (90) days after the end of each of
Borrower’s Fiscal Years, (x) audited annual financial statements with an
unqualified opinion by independent certified public accountants selected by
Borrower and reasonably satisfactory to Administrative Agent, which financial
statements shall be accompanied by copies of any management letters sent to the
Borrower by such accountants and (y) copies of Borrower’s Form 10-K report filed
with the Securities and Exchange Commission;

(e) Annual Projections.

As soon as practicable and in any event no more than thirty (30) days after the
beginning of each Fiscal Year, Borrower shall deliver to Administrative Agent
and each Lender projected balance sheets, statements of income and cash flow for
Borrower and its Subsidiaries, for each of the twelve (12) months during such
Fiscal Year, which shall include the assumptions used therein, together with
appropriate supporting details as reasonably requested by Administrative Agent
and Lenders.

(f) Explanation of Budgets and Projections.

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in subsection 9(d) above, Borrower shall deliver a letter
signed by the President or a Vice President of Borrower and by the Treasurer or
Chief Financial Officer of Borrower, describing, comparing and analyzing, in
detail, all changes and developments between the anticipated financial results
included in such projections or budgets and the historical financial statements
of Borrower.

(g) Public Reporting.

Promptly upon the filing thereof, Borrower shall deliver to Administrative Agent
and each Lender copies of all registration statements and annual, quarterly,
monthly or other regular reports which Borrower or any of its Subsidiaries files
with the Securities and Exchange Commission, as well as promptly providing to
Administrative Agent and each Lender copies of any reports and proxy statements
delivered to its shareholders.

 

35



--------------------------------------------------------------------------------

(h) Other Information.

Promptly following request therefor by Administrative Agent and Lenders, such
other business or financial data, reports, appraisals and projections as
Administrative Agent and Lenders may reasonably request.

10. TERMINATION.

This Agreement shall be in effect from the date hereof until October 19, 2011
(the “Original Term”) unless (A) the due date of the liabilities is accelerated
pursuant to section 16 hereof; or (B) Borrower elects at any time, upon at least
thirty (30) days prior written notice to Administrative Agent and Lenders, to
terminate this agreement. Upon termination of this agreement, Borrower shall pay
all of the Liabilities in full. If one or more of the events specified in
clauses (A) or (B) occurs, then (i) Administrative Agent and Lenders shall not
make any additional Loans on or after the date identified as the date on which
the Liabilities are to be repaid; and (ii) this Agreement shall terminate on the
date thereafter that the Liabilities are paid in full. At such time as Borrower
has repaid all of the Liabilities and this Agreement has terminated,
(i) Borrower shall deliver to Administrative Agent and Lenders a release, in
form and substance reasonably satisfactory to Administrative Agent, of all
obligations and liabilities of Administrative Agent and Lenders and their
officers, directors, employees, agents, parents, subsidiaries and affiliates to
Borrower, and if Borrower is obtaining new financing from another lender,
Borrower shall deliver such lender’s indemnification of Administrative Agent and
Lenders, in form and substance satisfactory to Administrative Agent, for checks
which Administrative Agent has credited to Borrower’s account, but which
subsequently are dishonored for any reason or for automatic clearinghouse or
wire transfers not yet posted to Borrower’s account and (ii) upon Borrower’s
request, Administrative Agent and Lenders shall deliver to Borrower a release in
form and substance reasonably satisfactory to Borrower. In addition, Borrower
may at any time, upon at least thirty (30) days prior written notice to
Administrative Agent and Lenders, elect to reduce the Maximum Revolving Loan
Limit, which reduction shall reduce each Lender’s Revolving Loan Commitment on a
pro rata basis in accordance with its Pro Rata Share; provided that any such
reduction shall be in a minimum amount of Five Million Dollars ($5,000,000) and
in integrals of Five Hundred Thousand Dollars ($500,000) above such amount.

11. REPRESENTATIONS AND WARRANTIES.

Borrower hereby represents and warrants to Administrative Agent and each Lender,
which representations and warranties (whether appearing in this Section 11 or
elsewhere) shall be true at the time of Borrower’s execution hereof and the
closing of the transactions described herein or related hereto, shall remain
true until the repayment in full and satisfaction of all the Liabilities and
termination of this Agreement, and shall be remade by Borrower at the time each
Loan is made pursuant to this Agreement.

 

36



--------------------------------------------------------------------------------

(a) Financial Statements and Other Information.

The financial statements and other information delivered or to be delivered by
Borrower to Administrative Agent or any Lender at or prior to the date of this
Agreement accurately reflect in all material respects the consolidated and
consolidating financial condition of Borrower and its Subsidiaries as of the
date thereof, and there has been no material adverse change in the financial
condition, the operations or any other status of Borrower and its Subsidiaries
since the date of the financial statements delivered to Administrative Agent
most recently prior to the date of this Agreement. All written information now
or heretofore furnished by Borrower to Administrative Agent or any Lender
(including information with respect to PPL) is true and correct in all material
respects as of the date with respect to which such information was furnished.

(b) Locations.

The office where Borrower keeps its books, records and accounts (or copies
thereof) concerning the Collateral, Borrower’s principal place of business and
all of Borrower’s other places of business, locations of Collateral (other than
display booths for consumer electronics shows, Inventory or consignment and
tooling in the possession of vendors) and post office boxes and locations of
bank accounts are as set forth in Exhibit A and at other locations within the
continental United States of which Administrative Agent has been advised by
Borrower in accordance with subsection 12(b)(i). The Collateral (other than
display booths for consumer electronic shows, Inventory on consignment and
tooling in the possession of vendors), including, without limitation, the
Equipment (except any part thereof which Borrower shall have advised
Administrative Agent in writing consists of Collateral normally used in more
than one state) is kept, or, in the case of vehicles, based, only at the
addresses set forth on Exhibit A, and at other locations within the continental
United States of which Administrative Agent has been advised by Borrower in
writing in accordance with subsection 12(b)(i) hereof.

(c) Loans.

Neither Borrower nor any of its Subsidiaries has any outstanding or advances to
any Affiliate or other Person except for advances authorized hereunder to
employees, officers and directors of Borrower and its Subsidiaries for travel
and other expenses arising in the ordinary course of Borrower and its
Subsidiaries business and loans permitted pursuant to subsection 13(f) hereof.

(d) Accounts and Inventory.

Each Account or item of Inventory which Borrower shall, expressly or by
implication, request Administrative Agent to classify as an Eligible Account or
as Eligible Inventory, respectively, shall, as of the time when such request is
made, conform in all respects to the requirements of such classification as set
forth in the respective definitions of “Eligible Account” and “Eligible
Inventory” as set forth herein and as otherwise established by Administrative
Agent from time to time.

 

37



--------------------------------------------------------------------------------

(e) Liens.

Borrower is the lawful owner of all Collateral now purportedly owned or
hereafter purportedly acquired by Borrower, free from all liens, claims,
security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens and liens or other encumbrances on Accounts (and property rights and
interests related to such Accounts) that are sold pursuant to any Factoring
Arrangement.

(f) Organization, Authority and No Conflict.

Borrower is duly organized, validly existing and in good standing in its
jurisdiction of organization, its state organizational identification number, if
any, is as listed on Schedule 11(f), and Borrower is duly qualified and in good
standing in all jurisdictions where the nature and extent of the business
transacted by it or the ownership of its assets makes such qualification
necessary, except to the extent any such failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect. Borrower has the right
and power and is duly authorized and empowered to enter into, execute and
deliver this Agreement and the Other Agreements and perform its obligations
hereunder and thereunder. Borrower’s execution, delivery and performance of this
Agreement, if applicable, and the Other Agreements to which it is a party does
not conflict with the provisions of the organizational documents of Borrower,
any statute, regulation, ordinance or rule of law, or any agreement, contract or
other document which may now or hereafter be binding on Borrower, and Borrower’s
execution, delivery and performance of this Agreement, if applicable, and the
Other Agreements to which it is a party shall not result in the imposition of
any lien or other encumbrance upon any of Borrower’s property under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument by which Borrower or any of its property may be bound or affected.

(g) Litigation.

Except as described on Schedule 11(g) hereof, there are no actions or
proceedings which are pending or threatened against Borrower or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect and Borrower shall, promptly upon becoming aware of any such pending or
threatened action or proceeding, give written notice thereof to Administrative
Agent. Borrower has no Commercial Tort Claims pending other than those set forth
on Exhibit C hereto as Exhibit C may be amended from time to time.

(h) Compliance with Laws and Maintenance of Permits.

Borrower and each of its Subsidiaries have obtained all governmental consents,
franchises, certificates, licenses, authorizations, approvals and permits, the
lack of which would have a Material Adverse Effect. Borrower and each of its
Subsidiaries are in compliance in all material respects with all applicable
federal, state, local and foreign statutes, orders, regulations, rules and
ordinances (including, without limitation,

 

38



--------------------------------------------------------------------------------

Environmental Laws and statutes, orders, regulations, rules and ordinances
relating to taxes, employer and employee contributions and similar items,
securities, ERISA or employee health and safety) the failure to comply with
which would have a Material Adverse Effect.

(i) Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, neither Borrower nor any of its Subsidiaries is
conducting, permitting or suffering to be conducted, transactions with any
Affiliate other than transactions with Affiliates for the purchase or sale of
Inventory or services in the ordinary course of business pursuant to terms that
are no less favorable to such Person than the terms upon which such transactions
would have been made had they been made to or with a Person that is not an
Affiliate.

(j) Names and Trade Names.

Borrower’s name has been as set forth on the first page of this Agreement since
1993 (prior to which Borrower’s name was Dynascan Corporation) Borrower uses no
trade names, assumed names, fictitious names or division names in the operation
of its business, except as set forth on Schedule 11(j) hereto.

(k) Equipment.

Borrower has good and indefeasible and merchantable title to and ownership of
all Equipment reflected on its most recent balance sheet. No Equipment is a
Fixture to real estate unless such real estate is owned by Borrower free and
clear of any mortgage liens (subject to Permitted Liens) or is subject to a
mortgage in favor of Administrative Agent, or if such real estate is leased, is
subject to a landlord’s agreement in favor of Administrative Agent on terms
acceptable to Administrative Agent, or an accession to other personal property
unless such personal property is subject to a first priority lien in favor of
Administrative Agent.

(l) Enforceability.

This Agreement and the Other Agreements to which Borrower and any of its
Subsidiaries are a party are the legal, valid and binding obligations of such
Person and are enforceable against such Person in accordance with their
respective terms.

(m) Solvency.

Borrower is, and Borrower and its Subsidiaries taken as a whole are, after
giving effect to the transactions contemplated hereby and the Related
Transactions, solvent, able to pay its and their debts as they become due, has
and have capital sufficient to carry on its and their business, now owns and own
property having a value both at fair valuation and at present fair saleable
value greater than the amount required to pay its and their debts, and will not
be rendered insolvent by the execution and delivery of this Agreement or any of
the Other Agreements or by completion of the transactions contemplated hereunder
or thereunder.

 

39



--------------------------------------------------------------------------------

(n) Indebtedness.

Except as set forth on Schedule 11(n) hereto or permitted pursuant to
Section 13(b) hereof, neither Borrower nor any of its Subsidiaries is obligated
(directly or indirectly), for any loans or other indebtedness for borrowed money
other than the Loans.

(o) Margin Security and Use of Proceeds.

Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve system as in effect from time to time), and none of the proceeds of the
Loans hereunder shall be used for the purpose of purchasing or carrying any
margin securities or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase any margin securities or for any other
purpose not permitted by Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.

(p) Parent, Subsidiaries and Affiliates.

Except as set forth on Schedule 11(p) hereto, neither Borrower nor any of its
Subsidiaries has any Parents, Subsidiaries or other Affiliates or divisions, nor
is Borrower or any of its Subsidiaries engaged in any joint venture or
partnership with any other Person.

(q) No Defaults.

Neither Borrower nor any of its Subsidiaries is in default under any material
contract, lease or commitment to which it is a party or by which it is bound,
nor does Borrower or any of its Subsidiaries know of any dispute regarding any
contract, lease or commitment which would have a Material Adverse Effect.

(r) Employee Matters.

There are no controversies pending or threatened between Borrower or any of its
Subsidiaries and any of their employees, agents or independent contractors other
than employee grievances arising in the ordinary course of business which would
not, in the aggregate, have a Material Adverse Effect, and Borrower and each of
its Subsidiaries are in compliance with all federal and state laws respecting
employment and employment terms, conditions and practices except for such
non-compliance which would not have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(s) Intellectual Property.

Borrower and each of its Subsidiaries possess adequate licenses, patents, patent
applications, copyrights, service marks, trademarks, trademark applications,
trade styles and trade names to continue to conduct its business as heretofore
conducted by it.

(t) Environmental Matters.

Neither Borrower nor any of its Subsidiaries has generated, used, stored,
treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates any Environmental Law or any license, permit,
certificate, approval or similar authorization thereunder in any material
respect and the operations of Borrower and each of its Subsidiaries comply in
all material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder. There has been no
proceeding, complaint, order, directive, claim, citation or notice by any
governmental authority or any other Person, nor is any pending or to the best of
the Borrower’s knowledge threatened with respect to any non-compliance with or
violation of the requirements of any Environmental Law by Borrower or any of its
Subsidiaries or the release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which materially affects Borrower
and its Subsidiaries or their business, operations or assets or any properties
at which the Borrower has transported, stored or disposed of any Hazardous
Materials. Neither Borrower nor any of its Subsidiaries has any liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials which could reasonably be expected to have a
Material Adverse Effect.

(u) ERISA Matters.

Borrower and each of its Subsidiaries have paid and discharged all obligations
and liabilities arising under ERISA of a character which, if unpaid or
unperformed, might result in the imposition of a lien against any of its
properties or assets.

(v) Related Agreements.

Borrower has caused to be delivered to Administrative Agent as of the Closing
Date a true and correct copy of the Related Agreements. Borrower and each of its
Subsidiaries, and to Borrower’s knowledge each other party to the Related
Agreements, has duly taken all necessary organizational action to authorize the
execution, delivery and performance of the Related Agreements and the
consummation of transactions contemplated thereby. As of the Closing Date, the
Related Transactions have been consummated (or are being consummated
substantially contemporaneously with the initial credit extension hereunder) in
accordance with the terms of the Related Agreements. Except as expressly set
forth in the Related Agreements to the contrary, the Related Transactions comply
with all

 

41



--------------------------------------------------------------------------------

applicable legal requirements, and all necessary governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by Borrower and each of its Subsidiaries, and
to Borrower’s knowledge each other party to the Related Agreements, in
connection with the Related Transactions have been duly obtained and are in full
force and effect. Except as expressly set forth in the Related Agreements to the
contrary, all applicable waiting periods with respect to the Related
Transactions have expired without any action being taken by any competent
governmental authority which restrains, prevents or imposes material adverse
conditions upon the consummation of the Related Transactions. Except as
expressly set forth in the Related Agreements to the contrary, the execution and
delivery of the Related Agreements did not, and the consummation of the Related
Transactions does not, violate any statute or regulation of the United States
(including any securities law) or of any state or other applicable jurisdiction,
or any order, judgment or decree of any court or governmental body binding on
Borrower or any of its Subsidiaries, or to Borrower’s knowledge any other party
to the Related Agreements, or result in a breach of, or constitute a default
under, any material agreement, indenture, instrument or other document, or any
judgment, order or decree, to which Borrower or any of its Subsidiaries is a
party or by which Borrower or of its Subsidiaries is bound, or to Borrower’s
knowledge to which any other party to the Related Agreements is a party or by
which any such party is bound. Except as expressly set forth in the Related
Agreements to the contrary, no statement or representation made in the Related
Agreements by Borrower or any of its Subsidiaries, or to Borrower’s knowledge
any other Person, contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time that such statement or representation is
made. As of the Closing Date, (i) each of the representations and warranties
contained in the Related Agreements made by Borrower and each of its
Subsidiaries is true and correct in all material respects and (ii) to Borrower’s
knowledge each of the representations and warranties contained in the Related
Agreements made by any other Person is true and correct in all material
respects.

12. AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Requisite Lenders’ prior written consent
waiving or modifying any of Borrower’s covenants hereunder in any specific
instance, Borrower covenants and agrees as follows:

(a) Maintenance of Records.

Borrower shall at all times keep, accurate and complete books, records and
accounts with respect to all of Borrower’s business activities, in accordance
with sound accounting practices and generally accepted accounting principles
consistently applied, and shall keep such books, records and accounts, and any
copies thereof, only at the addresses indicated for such purpose on Exhibit A.

 

42



--------------------------------------------------------------------------------

(b) Notices.

Borrower shall:

(i) Locations. Promptly (but in no event less than ten (10) days prior to the
occurrence thereof) notify Administrative Agent of the proposed opening of an
new place of business or new location of Collateral, the closing of any existing
place of business or location of Collateral, any change in the location of
Borrower’s books, records and accounts (or copies thereof), the opening or
closing of any post office box, the opening or closing of any bank account or,
if any of the Collateral consists of Goods of a type normally used in more than
one state, the use of any such Goods in any state or other jurisdiction other
than a state or other jurisdiction in which Borrower has previously advised
Administrative Agent that such Goods will be used.

(ii) Eligible Accounts and Inventory. Promptly upon becoming aware thereof,
notify Administrative Agent if any Account or Inventory identified by Borrower
to Administrative Agent as an Eligible Account or Eligible Inventory becomes
ineligible for any reason.

(iii) Litigation and Proceedings. Promptly upon becoming aware thereof, notify
Administrative Agent of any actions or proceedings which are pending or
threatened against Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect and of any Commercial Tort Claims of
Borrower which may arise and of which an officer of Borrower is aware, which
notice shall constitute Borrower’s authorization to amend Exhibit C to add such
Commercial Tort Claim.

(iv) Names and Trade Names. Notify Administrative Agent within ten (10) days of
the change of its name or the use of any trade name, assumed name, fictitious
name or division name not previously disclosed to Administrative Agent in
writing.

(v) ERISA Matters. Promptly notify Administrative Agent of (x) the occurrence of
any “reportable event” (as defined in ERISA) which might result in the
termination by the Pension Benefit Guaranty Corporation (the “PBGC”) of any
employee benefit plan (“Plan”) covering any officers or employees of Borrower or
any of its Subsidiaries, any benefits of which are, or are required to be,
guaranteed by the PBGC, (y) receipt of any notice from the PBGC of its intention
to seek termination of any Plan or appointment of a trustee therefor or (z) its
intention to terminate or withdraw from any Plan.

(vi) Environmental Matters. Promptly notify Administrative Agent upon becoming
aware of any investigation, proceeding, complaint, order, directive, claim,
citation or notice with respect to any non-compliance with or violation of the
requirements of any Environmental Law by Borrower or any of its Subsidiaries or
the generation, use, storage, treatment, transportation, manufacture handling,
production or

 

43



--------------------------------------------------------------------------------

disposal of any Hazardous Materials or any other environmental, health or safety
matter which affects Borrower or any of its Subsidiaries or its business
operations or assets or any properties at which Borrower or any of its
Subsidiaries has transported, stored or disposed of any Hazardous Materials.

(vii) Default; Material Adverse Change. Promptly advise Administrative Agent of
any material adverse change in the business, property, assets, prospects,
operations or condition, financial or otherwise, of Borrower, PPL or Borrower
and its Subsidiaries taken as a whole, the occurrence of any Event of Default
hereunder or the occurrence of any event which, if uncured, will become an Event
of Default after notice or lapse of time (or both).

All of the foregoing notices shall be provided by Borrower to Administrative
Agent in writing.

(c) Compliance with Laws and Maintenance of Permits; OFAC Compliance.

Borrower shall maintain, and shall cause each of its Subsidiaries to maintain,
all governmental consents, franchises, certificates, licenses, authorizations,
approvals and permits, the lack of which would have a Material Adverse Effect
and Borrower shall remain in compliance with all applicable federal, state,
local and foreign statutes, orders, regulations, rules and ordinances
(including, without limitation, Environmental Laws and statutes, orders,
regulations, rules and ordinances relating to taxes, employer and employee
contributions and similar items, securities, ERISA or employee health and
safety) the failure with which to comply would have a Material Adverse Effect.
Following any determination by Administrative Agent that there is
non-compliance, or any condition which reasonably requires any action by or on
behalf of Borrower or any of its Subsidiaries in order to avoid non-compliance,
with any Environmental Law, Borrower shall at Borrower’s expense cause an
independent environmental engineer acceptable to Administrative Agent to conduct
such tests or assessments of the relevant site(s) as are appropriate and prepare
and deliver a report setting forth the results of such tests or assessments, a
proposed plan for remediation or corrective measures and an estimate of the
costs thereof. Without limiting the foregoing, Borrower shall, and shall cause
its Subsidiaries to, ensure that no person who owns a controlling interest in or
otherwise controls Borrower or its Subsidiaries is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or
(d) of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, and without limiting the
foregoing, shall comply, and shall cause its Subsidiaries to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations.

 

44



--------------------------------------------------------------------------------

(d) Inspection and Audits.

Borrower shall permit, and shall cause each of it Subsidiaries to permit,
Administrative Agent and Lenders, or any Persons designated by Administrative
Agent, to call at Borrower’s places of business at any reasonable times, with
reasonable prior notice to Borrower so long as no Event of Default is then
continuing, and, without hindrance or delay, to inspect the Collateral and to
inspect, audit, check and make extracts from the books, records, journals,
orders, receipts and any correspondence and other data relating to Borrower’s
and its Subsidiaries’ business, the Collateral or any transactions between the
parties hereto, and shall have the right to make such verification concerning
Borrower’s business as Administrative Agent may consider reasonable under the
circumstances. Borrower shall furnish, and shall cause each of its Subsidiaries
to furnish, to Administrative Agent such information relevant to Administrative
Agent’s and/or any Lender’s rights under this Agreement and the Other Agreements
as Administrative Agent shall at any time and from time to time request.
Administrative Agent, through its officers, employees or agents shall have the
right, at any time and from time to time, in Administrative Agent’s name, to
verify the validity, amount or any other matter relating to any of Borrower’s
Accounts, by mail, telephone, telecopy, electronic mail or otherwise. Borrower
authorizes and shall cause each Subsidiary to authorize, Administrative Agent
and Lenders to discuss the affairs, finances and business of Borrower and its
Subsidiaries with any officers, employees or directors of Borrower or with its
Parent or any Affiliate or the officers, employees or directors of its Parent or
any Affiliate, and to discuss the financial condition of Borrower and its
Subsidiaries with Borrower’s independent public accountants, provided, that
Borrower shall be given a reasonable opportunity to have an officer present at
any such meeting. Any such discussions shall be without liability to
Administrative Agent or any Lender or to Borrower’s independent public
accountants. Borrower shall pay to Administrative Agent all customary fees and
all costs and out-of-pocket expenses incurred by Administrative Agent in the
exercise of its rights hereunder, and all of such fees, costs and expenses shall
constitute Liabilities hereunder, shall be payable on demand and, until paid,
shall bear interest at the highest rate then applicable to Loans hereunder;
provided, that such fees and expenses shall not exceed Twelve Thousand Five
Hundred Dollars ($12,500) during any calendar year unless an Event of Default
has occurred.

(e) Insurance.

Borrower shall:

(i) Keep the Collateral properly housed and insured for the full insurable value
thereof against loss or damage by fire, theft, explosion, sprinklers, collision
(in the case of motor vehicles) and such other risks as are customarily insured
against by Persons engaged in businesses similar to that of Borrower, with such
companies, in such amounts, with such deductibles, and under policies in such
form, as shall be reasonably satisfactory to Administrative Agent. Original (or
certified) copies of such policies of insurance have been or shall be, within
ninety (90) days of the date hereof, delivered to Administrative Agent, together
with evidence of payment of all premiums therefor, and shall contain an
endorsement, in form and substance acceptable

 

45



--------------------------------------------------------------------------------

to Administrative Agent, showing loss under such insurance policies payable to
Administrative Agent, for the benefit of Administrative Agent and Lenders. Such
endorsement, or an independent instrument furnished to Administrative Agent,
shall provide that the insurance company shall give Administrative Agent at
least thirty (30) days written notice before any such policy of insurance is
altered or canceled and that no act, whether willful or negligent, or default of
Borrower or any other Person shall affect the right of Administrative Agent to
recover under such policy of insurance in case of loss or damage. In addition,
Borrower shall cause to be executed and delivered to Administrative Agent an
assignment of proceeds of its business interruption insurance policies. Borrower
hereby directs all insurers under all policies of insurance to pay all proceeds
payable thereunder directly to Administrative Agent; provided, that so long as
no Event of Default is then continuing, Borrower may receive and retain proceeds
of business interruption insurance. Borrower irrevocably makes, constitutes and
appoints Administrative Agent (and all officers, employees or agents designated
by Administrative Agent) as Borrower’s true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing the name of Borrower on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and making all determinations and decisions with respect to such
policies of insurance. To the extent that Administrative Agent receives proceeds
of insurance in excess of the then-outstanding Liabilities, Administrative Agent
and Lenders shall deliver any excess proceeds to Borrower as directed by
Borrower.

(ii) Maintain, at its expense, such public liability and third party property
damage insurance as is customary for Persons engaged in businesses similar to
that of Borrower with such companies and in such amounts, with such deductibles
and under policies in such form as shall be reasonably satisfactory to
Administrative Agent and original (or certified) copies of such policies have
been or shall be, within ninety (90) days after the date hereof, delivered to
Administrative Agent, together with evidence of payment of all premiums
therefor; each such policy shall contain an endorsement showing Administrative
Agent and Lenders as additional insureds thereunder and providing that the
insurance company shall give Administrative Agent at least thirty (30) days
written notice before any such policy shall be altered or canceled.

If Borrower at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay any premium relating
thereto, then Administrative Agent, without waiving or releasing any obligation
or default by Borrower hereunder, may (but shall be under no obligation to)
obtain and maintain such policies of insurance and pay such premiums and take
such other actions with respect thereto as Administrative Agent deems advisable.
Such insurance, if obtained by Administrative Agent, may, but need not, protect
Borrower’s interests or pay any claim made by or against Borrower with respect
to the Collateral. Such insurance may be more expensive than the cost of
insurance Borrower may be able to obtain on its own and may be cancelled only
upon Borrower providing evidence that it has obtained the insurance as required
above. All sums disbursed by Administrative Agent in connection with any such
actions, including, without limitation,

 

46



--------------------------------------------------------------------------------

court costs, expenses, other charges relating thereto and reasonable attorneys’
fees, shall constitute Loans hereunder, shall be payable on demand by Borrower
to Administrative Agent and, until paid, shall bear interest at the highest rate
then applicable to Loans hereunder.

(f) Collateral.

Borrower shall keep the Collateral in good condition, repair and order, ordinary
wear and tear excepted, and shall make all necessary repairs to the Equipment
and replacements thereof so that the operating efficiency and the value thereof
shall at all times be preserved and maintained. Borrower shall permit
Administrative Agent and Lenders to examine any of the Collateral at any time
and wherever the Collateral may be located and, Borrower shall, immediately upon
request therefor by Administrative Agent, deliver to Administrative Agent any
and all evidence of ownership of any of the Equipment including, without
limitation, certificates of title and applications of title. Borrower shall, at
the request of Administrative Agent, indicate on its records concerning the
Collateral a notation, in form satisfactory to Administrative Agent, of the
security interest of Administrative Agent hereunder.

(g) Use of Proceeds.

All monies and other property obtained by Borrower from Administrative Agent and
Lenders pursuant to this Agreement shall be used to consummate the Related
Transactions and otherwise for business purposes of Borrower. Notwithstanding
the foregoing, Borrower shall not use the proceeds of the Delayed-Draw Term Loan
for any purpose other than funding the payment to the Seller of the Seller
Earnout on the Delayed-Draw Term Loan Funding Date in accordance with Section 3
of the Purchase Agreement.

(h) Taxes.

Borrower shall file, and shall cause each of its Subsidiaries to file, all
required tax returns and pay all of their taxes when due, including, without
limitation, taxes imposed by federal, state or municipal agencies, and shall
cause any liens for taxes to be promptly released; provided, that Borrower and
its Subsidiaries shall have the right to contest the payment of such taxes in
good faith by appropriate proceedings so long as (i) the amount so contested is
shown on such Person’s financial statements; (ii) the contesting of any such
payment does not give rise to a lien for taxes; (iii) Borrower keeps on deposit
with Administrative Agent (such deposit to be held without interest) an amount
of money which, in the reasonable credit judgment of Administrative Agent, is
sufficient to pay such taxes and any interest or penalties that may accrue
thereon or, at Borrower’s option, Administrative Agent maintains a reserve
against Borrower’s ability to borrow under subsection 2(a) hereof in such
amount; and (iv) if Borrower or any of its Subsidiaries fails to prosecute such
contest with reasonable diligence, Administrative Agent may apply the money so
deposited or advance a Revolving Loan against the reserved availability to make
payment of such taxes. If Borrower or any Subsidiaries fails to pay any such
taxes and in the absence of any such contest by Borrower or such Subsidiary,
Administrative Agent may (but shall be under no

 

47



--------------------------------------------------------------------------------

obligation to) advance and pay any sums required to pay any such taxes and/or to
secure the release of any lien therefor, and any sums so advanced by
Administrative Agent shall constitute Loans hereunder, shall be payable by
Borrower to Administrative Agent on demand, and, until paid, shall bear interest
at the highest rate then applicable to Loans hereunder.

(i) Intellectual Property.

Borrower shall maintain, and shall cause its Subsidiaries to maintain, adequate
licenses, patents, patent applications, copyrights, service marks, trademarks,
trademark applications, trade styles and trade names to continue its business as
heretofore conducted by it or as hereafter conducted by them.

(j) Checking Account.

Borrower shall maintain its primary collection and disbursement accounts with a
Lender. Normal charges shall be assessed thereon. Although no compensating
balance is required, Borrower must keep monthly balances in order to merit
earnings credits which will cover Lender’s service charges for demand deposit
account activities. In the event that such accounts are maintained at a Lender
other than LaSalle, such Lender, Borrower and Administrative Agent shall enter
into a deposit account control agreement with respect thereto in form and
substance satisfactory to Administrative Agent.

(k) Interest Rate Protection.

Borrower shall enter into, not later than ninety (90) days after the Closing
Date, a Hedging Agreement with a term of at least three (3) years on an ISDA
standard form with one or more Lenders or Affiliates thereof or with
counterparties reasonably acceptable to Administrative Agent to hedge the
interest rate with respect to not less than one hundred percent (100%) of the
principal amount of Term Loan A in form and substance reasonably satisfactory to
the Administrative Agent.

13. NEGATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Requisite Lenders’ prior written consent
waiving or modifying any of Borrower’s covenants hereunder in any specific
instance, Borrower agrees as follows:

(a) Guaranties.

Borrower shall not, and shall not permit any of its Subsidiaries to, assume,
guarantee or endorse, or otherwise become liable in connection with, the
obligations of any Person, except (i) guaranties of the ABN Facility, (ii) the
guaranty by Borrower of indemnity obligations of PPL with respect to cash
management operations, bank accounts and foreign exchange contracts with
Barclays Bank; provided that there shall be no foreign exchange contracts
subject to the guaranty other than those existing on the date hereof and listed
on Schedule 13(a) hereto and (iii) by endorsement of instruments for deposit or
collection or similar transactions in the ordinary course of business.

 

48



--------------------------------------------------------------------------------

(b) Indebtedness.

Borrower shall not, and shall not permit any of its Subsidiaries to, create,
incur, assume or become obligated (directly or indirectly), for any loans or
other indebtedness for borrowed money other than the Loans, except that each
Borrower and any of its Subsidiaries may (i) borrow money from a person other
than Administrative Agent and Lenders on an unsecured and subordinated basis if
a subordination agreement in favor of Administrative Agent and Lenders and in
form and substance satisfactory to Administrative Agent is executed and
delivered to Administrative Agent relative thereto; (ii) maintain its present
indebtedness listed on Schedule 11(n) hereto; (iii) incur unsecured indebtedness
to trade creditors in the ordinary course of business; (iv) incur purchase money
indebtedness or capitalized lease obligations in connection with Capital
Expenditures, not to exceed $500,000 in any Fiscal Year; (v) incur indebtedness
with respect to the Cobra UK Loan; (vi) incur indebtedness with respect to
promissory notes issued in respect of the Seller Earnout; (vii) incur
indebtedness with respect to the Working Capital Note, provided, that after the
closing of the ABN Facility, such indebtedness pursuant to the Working Capital
Note shall not exceed $2,000,000 outstanding at any time; (viii) incur
indebtedness at PPL in respect of the ABN Facility; (ix) incur indebtedness (to
the extent deemed to be indebtedness) in respect of any Factoring Arrangements;
and (x) incur indebtedness with respect to Hedging Liabilities as required
pursuant to Section 12(k) and as incurred in the ordinary course of business
(and not for speculative purposes) so long as the total Hedging Liabilities
outstanding at any time (other than pursuant to Section 12(k)) does not exceed
$4,000,000 outstanding at any time.

(c) Liens.

Borrower shall not, and shall not permit any of its Subsidiaries to, grant or
permit to exist (voluntarily or involuntarily) any lien, claim, security
interest or other encumbrance whatsoever on any of its assets, other than
Permitted Liens and liens or other encumbrances on Accounts (and property rights
and interests related to such Accounts) that are sold pursuant to a Factoring
Arrangement.

(d) Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business.

Borrower shall not, and shall not permit any of its Subsidiaries to, (i) enter
into any merger or consolidation; (ii) change the jurisdiction of such Person’s
organization or enter into any transaction which has the effect of changing such
Person’s jurisdiction of organization (iii) sell, lease or otherwise dispose of
any of its assets other than in the ordinary course of business and sales of
Accounts pursuant to a Factoring Arrangement; (iv) purchase the stock, other
equity interests or all or a material portion of the assets of any Person or
division of such Person; or (v) enter into any other transaction outside the
ordinary course of such Person’s business, including, without limitation, any
purchase, redemption or retirement

 

49



--------------------------------------------------------------------------------

of any shares of any class of its stock or any other equity interest, and any
issuance of any shares of, or warrants or other rights to receive or purchase
any shares of, any class of its stock or any other equity interest except (A) in
connection with such Borrower’s stock option plans as in effect on the date
hereof or arising after the date hereof (but subject to any limitations set
forth in clause (B) of this subsection); (B) such Borrower may repurchase any of
its shares of stock on the open market or pay cash dividends or distributions on
its shares of stock so long as (x) the aggregate amount of such purchases,
dividends and distributions does not exceed $1,200,000 during any calendar year,
(y) and no Event of Default exists at the time of such payment or would be
caused thereby; and (C) the transactions contemplated pursuant to subsection
13(b)(v), (vi) and (vii). Borrower shall promptly notify Administrative Agent of
the filing of any Rule 13-d filing with the Securities Exchange Commission in
respect of any Borrowers stock. Borrower shall not, and shall not permit any of
its Subsidiaries to, form any Subsidiaries or enter into any joint ventures or
partnerships with any other Person.

(e) Dividends and Distributions; Payments of Seller Earnout.

Borrower shall not declare or pay any cash dividend or other distribution on any
class of its stock except as expressly permitted pursuant to subsection 13(d).
Borrower shall not make any payments with respect to the Seller Earnout unless
Excess Availability after giving effect to such payment would exceed Three
Million and No/100 Dollars ($3,000,000).

(f) Investments; Loans.

Borrower shall not, and shall not permit any of its Subsidiaries to purchase or
otherwise acquire, or contract to purchase or otherwise acquire, the obligations
or stock of any Person, other than (i) direct obligations of the United States,
(ii) ordinary trade credit, (iii) notes or equity interests taken in
restructuring or settlement of obligations of Account Debtors, (iv) investments
in foreign subsidiaries for operations, not to exceed Three Million Dollars
($3,000,000) at any time (excluding any Letters of Credit issued hereunder for
the benefit of such foreign subsidiary and any guaranty by Borrower of any
Hedging Liabilities but including amounts outstanding under the Working Capital
Note after the closing of the ABN Facility). Borrower shall not, and shall not
permit any of its Subsidiaries to, lend or otherwise advance funds to any Person
except for (A) advances made to employees, officers and directors for travel and
other expenses arising in the ordinary course of business not exceeding One
Hundred Fifty Thousand Dollars ($150,000) in the aggregate outstanding to all
Persons at any one time; (B) the Cobra UK Loans; (C) loans with respect to the
Working Capital Note and (D) loans to employees to allow employees to exercise
stock options so long as the amount of such loans advanced does not exceed
$620,000 outstanding at any time.

(g) Fundamental Changes, Line of Business.

Borrower shall not, and shall not permit any of its Subsidiaries to amend its
organizational documents or change its Fiscal Year (provided, that PPL may
change its Fiscal Year from

 

50



--------------------------------------------------------------------------------

March 31 to December 31 and PPL may amend its organizational documents to change
the size, constitution and voting rights of its board of directors) or enter
into a new line of business materially different from such Person’s current
business.

(h) Equipment.

Borrower shall not, (i) permit any Equipment to become a Fixture to real
property unless such real property is owned by Borrower, free and clear of any
mortgage liens or is subject to a mortgage in favor of Administrative Agent, or
if such real estate is leased, is subject to a landlord’s agreement in favor of
Administrative Agent on terms acceptable to Administrative Agent, or (ii) permit
any Equipment to become an accession to any other personal property unless such
personal property is subject to a first priority lien in favor of Administrative
Agent.

(i) Use of Proceeds.

Neither Borrower nor any Affiliate shall use any portion of the proceeds of the
Loans, either directly or indirectly, for the purpose of (i) purchasing any
securities underwritten or privately placed by ABN AMRO Securities (USA) Inc.
(“AASI”), an affiliate of LaSalle, (ii) purchasing from AASI any securities in
which AASI makes a market, or (iii) refinancing or making payments of principal,
interest or dividends on any securities issued by Borrower or any Affiliate, and
underwritten, privately placed or dealt in by AASI.

(j) Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, Borrower shall not, and shall not permit any of its
Subsidiaries to, conduct, permit or suffer to be conducted, transactions with
Affiliates other than transactions for the purchase or sale of Inventory or
services in the ordinary course of business pursuant to terms that are no less
favorable to such Person than the terms upon which such transactions would have
been made had they been made to or with a Person that is not an Affiliate.

(k) Settling of Accounts.

Borrower shall not settle or adjust any Account identified by Borrower as an
Eligible Account except for such settlements and adjustments made in the
ordinary course of business and in a manner consistent with past practices, or
with respect to which the Account Debtor is an Affiliate without the consent of
Administrative Agent, provided, that following the occurrence and during the
continuance of an Event of Default, Borrower shall not settle or adjust any
Account without the consent of Administrative Agent.

(l) Management Fees; Compensation.

Borrower shall not, and shall not permit any of its Subsidiaries to, (i) pay any
management or consulting fees to any employee, director or Affiliate (other than
a Subsidiary), or (ii) pay annual aggregate compensation, whether as salary,
bonus or otherwise, to all directors or officers of such Person which is on a
basis inconsistent with past practices.

 

51



--------------------------------------------------------------------------------

(m) Amendments to Related Agreements.

Borrower shall not, and shall not permit any of its Subsidiaries to, amend or
otherwise modify, or waive any rights under any Related Agreement, other than
amendments, modifications and waivers not materially adverse to the interests of
Administrative Agent or any Lender.

(n) Cobra UK.

Cobra UK shall not have any material operations or own any material assets other
than ownership of the equity of PPL, and shall not incur any indebtedness other
than intercompany indebtedness permitted pursuant to this Agreement.

14. FINANCIAL COVENANTS.

Borrower shall maintain and keep in full force and effect each of the financial
covenants set forth below:

(a) Tangible Net Worth.

Borrower’s Tangible Net Worth shall not at any time be less than the Minimum
Tangible Net Worth; “Minimum Tangible Net Worth” being defined for purposes of
this subsection as (i) eight-five percent (85%) of Borrower’s actual Tangible
Net Worth as of October 31, 2006, at all times from the date hereof through
December 30, 2006 and (ii) thereafter, from the last day of each Fiscal Year of
Borrower through the day prior to the last day of each immediately succeeding
Fiscal Year of Borrower, the Minimum Tangible Net Worth during the immediately
preceding period plus fifty percent (50%) of Borrower’s net income (but without
reduction for any net loss) for the Fiscal Year ending on the first day of the
current period as reflected on Borrower’s audited year end financial statement;
and “Tangible Net Worth” being defined for purposes of this subsection as
Borrower’s consolidated shareholders’ equity (including retained earnings) less
the book value of all intangible assets (which shall consist of goodwill,
intellectual property, prepaid expenses and deferred taxes) plus the amount of
any debt subordinated to Administrative Agent and Lenders, all as determined
under generally accepted accounting principles applied on a basis consistent
with the financial statements dated December 31, 2005 except as set forth
herein.

(b) EBITDA.

Borrower shall not permit EBITDA for the calendar quarter ending on the date set
forth below to be less than the amount set forth below for such period.

 

52



--------------------------------------------------------------------------------

Period

   Amount

The one calendar quarter period ending December 31, 2006

   $ 3,225,000

The one calendar quarter period ending March 31, 2007

   $ 1,750,000

The two calendar quarter period ending June 30, 2007

   $ 4,100,000

(c) Total Debt to EBITDA Ratio.

Borrower shall not permit the Total Debt to EBITDA Ratio as of the last day of
any Computation Period to exceed the applicable ratio set forth below for such
Computation Period:

 

Computation Period Ending

  

Total Debt to

EBITDA Ratio

December 31, 2006

   2.80:1.0

March 31, 2007

   1.50:1.0

June 30, 2007

   1.50:1.0

September 30, 2007

   2.25:1.0

December 31, 2007

   2.00:1.0

March 31, 2008

   1.50:1.0

June 30, 2008

   1.50:1.0

September 30, 2008

   2.50:1.0

December 31, 2008

   2.00:1.0

March 31, 2009

   1.50:1.0

June 30, 2009

   1.50:1.0

September 30, 2009

   2.00:1.0

December 31, 2009

   1.75:1.0

March 31, 2010

   1.25:1.0

June 30, 2010

   1.25:1.0

September 30, 2010

   2.00:1.0

December 31, 2010

   1.75:1.0

March 31, 2011

   1.25:1.0

June 30, 2011

   1.25:1.0

September 30, 2011

   2.00:1.0

 

53



--------------------------------------------------------------------------------

(d) Fixed Charge Coverage Ratio.

Borrower shall not permit the Fixed Charge Coverage Ratio as of the last day of
any period set forth below to be less than the applicable ratio set forth below
for such period:

 

Computation Period Ending

   Fixed Charge
Coverage Ratio

June 30, 2007

   1.05:1.0

Each fiscal quarter thereafter

   1.25:1.0

(e) Capital Expenditure Limitations.

Borrower and its Subsidiaries shall not make any Capital Expenditures if, after
giving effect to such Capital Expenditures, the aggregate cost of all such
Capital Expenditures would exceed (i) $2,100,000 during the fiscal quarter
ending December 31, 2006, (ii) $1,500,000 during the fiscal quarter ending
March 31, 2007 or (iii) $2,750,000 during the six (6) months ending June 30,
2007.

15. DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrower hereunder:

(a) Payment.

The failure of any Obligor (i) to pay when due, declared due, or demanded by
Administrative Agent, at the request of the Requisite Lenders any principal
amount of the Loans, or (ii) to pay within five (5) days of the date any other
Liabilities are due, declared due or demanded by Administrative Agent, any of
the other Liabilities.

(b) Breach of this Agreement and the Other Agreements.

The failure of any Obligor to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Obligor under this
Agreement or any of the Other Agreements which failure remains uncured for more
than ten (10) Business Days after the occurrence thereof.

(c) Breaches of Other Obligations.

The failure of any Obligor or any of Borrower’s other Subsidiaries to perform,
keep or observe any of the covenants, conditions, promises, agreements or
obligations of

 

54



--------------------------------------------------------------------------------

such Obligor or other Subsidiary of Borrower under any other agreement with any
Person if such failure could reasonably be expected to have a Material Adverse
Effect or the occurrence of any payment default or any other breach or event of
default which remains uncured past any applicable grace period, which breach or
event of default would permit the creditor thereunder to accelerate the
indebtedness thereunder under any other agreement or instrument evidencing
indebtedness for borrowed money in excess of Five Hundred Thousand Dollars
($500,000) executed or delivered by Borrower or pursuant to which agreement or
instrument Borrower or its properties is or may be bound.

(d) Breach of Representations and Warranties.

The making or furnishing by any Obligor, or any of Borrower’s other Subsidiaries
to Administrative Agent or any Lender of any representation, warranty,
certificate, schedule, report or other communication within or in connection
with this Agreement or the Other Agreements or in connection with any other
agreement between such Obligor or any of Borrower’s other Subsidiaries and
Administrative Agent or any Lender, which is untrue or misleading in any
material respect.

(e) Loss of Collateral.

The loss, theft, damage or destruction of, or (except as permitted hereby) sale,
lease or furnishing under a contract of service of, any of the Collateral;
provided that the loss, theft, damage or destruction (a “Loss”) of any of the
Collateral shall not constitute an Event of Default hereunder if, (i) to the
extent that such Losses involve Collateral which is insured, such Losses involve
Collateral worth less than Five Million and No/100 Dollars ($5,000,000) for a
single such event or worth less than Seven Million Five Hundred Thousand and
No/100 Dollars ($7,500,000) in the aggregate for all such events during any year
of the Original Term; provided, that with respect to such Losses, coverage is
not denied or excluded by the insurer and Administrative Agent is in receipt of
all insurance proceeds relative thereto within one hundred eighty (180) days of
the occurrence of such Loss; or (ii) to the extent that such Losses involve
Collateral which is uninsured or for which coverage is denied or excluded by the
insurer or for which Administrative Agent does not receive the proceeds within
one hundred eighty (180) days of the occurrence of such Loss, such Losses
involve Collateral worth less than Seven Hundred Fifty Thousand and No/100
Dollars ($750,000) for a single event or worth less than One Million Two Hundred
Fifty Thousand and No/100 Dollars ($1,250,000) in the aggregate for all such
events during any year of the Original Term.

(f) Levy, Seizure or Attachment.

The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral.

 

55



--------------------------------------------------------------------------------

(g) Bankruptcy or Similar Proceedings.

The commencement of any proceedings in bankruptcy by or against any Obligor or
for the liquidation or reorganization of any Obligor or any of Borrower’s other
Subsidiaries, or alleging that such Obligor or Subsidiary of Borrower is
insolvent or unable to pay its debts as they mature, or for the readjustment or
arrangement of any Obligor’s or any of Borrower’s Subsidiaries’ debts, whether
under the United States Bankruptcy Code or under any other law, whether state or
federal, now or hereafter existing, for the relief of debtors, or the
commencement of any analogous statutory or non-statutory proceedings involving
any Obligor or any of Borrower’s other Subsidiaries; provided, however, that if
such commencement of proceedings against such Obligor or such Subsidiary of
Borrower is involuntary, such action shall not constitute an Event of Default
unless such proceedings are not dismissed within thirty (30) days after the
commencement of such proceedings.

(h) Appointment of Receiver.

The appointment of a receiver or trustee for any Obligor or any of Borrower’s
other Subsidiaries, for any of the Collateral or for any substantial part of any
Obligor’s or any of Borrower’s other Subsidiaries’ assets or the institution of
any proceedings for the dissolution, or the full or partial liquidation, or the
merger or consolidation, of any Obligor or any of Borrower’s other Subsidiaries
which is a corporation, limited liability company or a partnership; provided,
however, that if such appointment or commencement of proceedings against such
Obligor or such Subsidiary of Borrower is involuntary, such action shall not
constitute an Event of Default unless such appointment is not revoked or such
proceedings are not dismissed within thirty (30) days after the commencement of
such proceedings.

(i) Judgment.

The entry of any judgment or order in excess of Five Hundred Thousand Dollars
($500,000) against any Obligor or any other Subsidiary of Borrower which remains
unsatisfied or undischarged and in effect for thirty (30) days after such entry
without a stay of enforcement or execution.

(j) Death or Dissolution of Obligor.

The death of any Obligor who is a natural Person, or of any general partner who
is a natural Person of any Obligor which is a partnership, or any member who is
a natural Person of any Obligor which is a limited liability company or the
dissolution of any Obligor which is a partnership, limited liability company,
corporation or other entity.

(k) Default or Revocation of Guaranty.

The occurrence of an event of default under, or the revocation or termination
of, any agreement, instrument or document executed and delivered by any Person
to Administrative Agent or any Lender pursuant to which such Person has
guaranteed to Administrative Agent and Lenders the payment of all or any of the
Liabilities or has granted Administrative Agent a security interest in or lien
upon some or all of such Person’s real and/or personal property to secure the
payment of all or any of the Liabilities.

 

56



--------------------------------------------------------------------------------

(l) Criminal Proceedings.

The institution in any court of a criminal proceeding against any Obligor or any
other Subsidiary of Borrower, or the indictment of any Obligor or any other
Subsidiary of Borrower for any crime.

(m) Change of Control.

The acquisition by any Person, or two or more Persons acting in concert (other
than any member of existing management as of the date hereof) of beneficial
ownership (within the meaning of Rule 13-d-3 of the Securities and Exchange
Commission under the federal Securities Exchange Act of 1934, as amended) of
more than fifty percent (50%) of the outstanding shares of voting stock of
Borrower.

16. REMEDIES UPON AN EVENT OF DEFAULT.

(a) Upon the occurrence of an Event of Default described in subsection 15(g)
hereof, all of the Liabilities shall immediately and automatically become due
and payable, without notice of any kind. Upon the occurrence of any other Event
of Default, all Liabilities may, at the option of Requisite Lenders, and without
demand, notice or legal process of any kind, be declared, and immediately shall
become, due and payable.

(b) Upon the occurrence of an Event of Default, Administrative Agent may
exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement or in any
of the Other Agreements and all of Administrative Agent’s rights and remedies
shall be cumulative and non-exclusive to the extent permitted by law. In
particular, but not by way of limitation of the foregoing, Administrative Agent
may, without notice, demand or legal process of any kind, take possession of any
or all of the Collateral (in addition to Collateral of which it already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may enter onto any of Borrower’s premises where
any of the Collateral may be, and search for, take possession of, remove, keep
and store any of the Collateral until the same shall be sold or otherwise
disposed of, and Administrative Agent shall have the right to store the same at
any of Borrower’s premises without cost to Administrative Agent or Lenders. At
Administrative Agent’s request, Borrower shall, at Borrower’s expense, assemble
the Collateral and make it available to Administrative Agent at one or more
places to be designated by Administrative Agent and reasonably convenient to
Administrative Agent and Borrower. Borrower recognizes that if Borrower fails to
perform, observe or discharge any of its Liabilities under this Agreement or the
Other Agreements, no remedy at law will provide adequate relief to
Administrative Agent and Lenders, and agrees that Administrative Agent and
Lenders shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages. Any notification of

 

57



--------------------------------------------------------------------------------

intended disposition of any of the Collateral required by law will be deemed to
be a reasonable authenticated notification of disposition if given at least ten
(10) days prior to such disposition and such notice shall (i) describe
Administrative Agent and Borrower, (ii) describe the Collateral that is the
subject of the intended disposition, (iii) state the method of the intended
disposition, (iv) state that Borrower is entitled to an accounting of the
Liabilities and state the charge, if any, for an accounting and (v) state the
time and place of any public disposition or the time after which any private
sale is to be made. Administrative Agent and Lenders may disclaim any warranties
that might arise in connection with the sale, lease or other disposition of the
Collateral and has no obligation to provide any warranties at such time. Any
Proceeds of any disposition by Administrative Agent of any of the Collateral may
be applied by Administrative Agent to the payment of expenses in connection with
the Collateral, including, without limitation, legal expenses and reasonable
attorneys’ fees, and any balance of such Proceeds may be applied by
Administrative Agent toward the payment of such of the Liabilities, and in such
order of application, as Administrative Agent may from time to time elect.

17. CONDITIONS PRECEDENT.

The obligation of Administrative Agent and Lenders to fund Term Loan A and the
initial Revolving Loan, and to issue or cause to be issued the initial Letter of
Credit, is subject to the satisfaction or waiver on or before the date hereof of
the following conditions precedent:

(a) Administrative Agent shall have received each of the agreements, opinions,
reports, approvals, consents, certificates and other documents set forth on the
closing document list attached hereto as Schedule 17(a) (the “Closing Document
List”);

(b) Administrative Agent shall have received (i) consolidated financial
statements for Borrower and its Subsidiaries for the fiscal years ended
December 31, 2003, December 31, 2004 and December 31, 2005 and for PPL for the
fiscal years ended March 31, 2004, March 31, 2005 and March 31, 2006 and
(ii) unaudited interim consolidated financial statements for Borrower and its
Subsidiaries and for PPL for the most recent fiscal month for which such
financial statements are available, in each case on a year-to-date basis;

(c) The Related Transactions shall have been completed (or concurrently with the
initial credit extension hereunder will be completed) in accordance with the
terms of the Related Agreements (without any amendment thereto or waiver
thereunder unless consented to by Administrative Agent).

(d) Administrative Agent shall have received evidence acceptable to the
Administrative Agent that after giving effect to the transactions contemplated
hereby and the Related Transactions, (i) Borrower shall have Excess Availability
of at least Eleven Million and No/100 Dollars ($11,000,000), (ii) Borrower’s
EBITDA calculated on a pro forma basis for the twelve-month period ending on the
Closing Date shall not be less than Twelve Million Four Hundred Thousand and
No/100 Dollars ($12,400,000) and (iii) Borrower’s Total Debt to EBITDA Ratio
calculated on a pro forma basis shall be no greater than 2.50 to 1.0;

 

58



--------------------------------------------------------------------------------

(e) Administrative Agent shall have received evidence acceptable to
Administrative Agent that (i) the sum of (x) the aggregate purchase price with
respect to the Related Transactions and (y) the amount required to refinance all
existing indebtedness of PPL assumed on the closing date shall not exceed
Twenty-Four Million Five Hundred Thousand and No/100 Dollars ($24,500,000), and
(ii) the aggregate fees and expenses with respect to the Related Transactions
shall not exceed One Million Five Hundred Thousand and No/100 Dollars
($1,500,000);

(f) Since December 31, 2005, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect (exclusive of the
effect of a special charge in the amount of Four Million Six Hundred Fifty
Thousand and No/100 Dollars ($4,650,000)) for write-downs of Inventory and
non-recurring engineering expenses), as determined by Administrative Agent or
Requisite Lenders in their sole discretion;

(g) Administrative Agent shall have received payment in full of all fees and
expenses payable to it by Borrower or any other Person in connection herewith,
on or before disbursement of the initial Loans hereunder;

(h) Borrower shall have delivered projected income statements, balance sheets
and cash flow statements prepared by Borrower after giving effect to the
transactions set forth herein and the related transactions; and

(i) The Obligors shall have executed and delivered to Administrative Agent all
such other information documents, instruments and agreements which
Administrative Agent determines are reasonably necessary to consummate the
transactions contemplated hereby.

18. SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT OF PAYMENTS.

On a weekly basis (or more frequently if requested by Administrative Agent) (a
“Settlement Date”), Administrative Agent shall provide each Lender with a
statement of the outstanding balance of the Liabilities as of the end of the
Business Day immediately preceding the Settlement Date (the “Pre-Settlement
Determination Date”) and the current balance of the Loans funded by each Lender
(whether made directly by such Lender to Borrower or constituting a settlement
by such Lender of a previous Disproportionate Advance made by Administrative
Agent on behalf of such Lender to Borrower). If such statement discloses that
such Lender’s current balance of the Loans as of the Pre-Settlement
Determination Date exceeds such Lender’s Pro Rata Share of the Liabilities
outstanding as of the Pre-Settlement Determination Date, then Administrative
Agent shall, on the Settlement Date, transfer, by wire transfer, the net amount
due to such Lender in accordance with such Lender’s instructions, and if such
statement discloses that such Lender’s current balance of the Loans as of the
Pre-Settlement Determination Date is less than such Lender’s Pro Rata

 

59



--------------------------------------------------------------------------------

Share of the Liabilities outstanding as of the Pre-Settlement Determination
Date, then such Lender shall, on the Settlement Date, transfer, by wire transfer
the net amount due to Administrative Agent in accordance with Administrative
Agent’s instructions. In addition, payments actually received by Administrative
Agent with respect to the following items shall be distributed by Administrative
Agent to Lenders as follows:

(a) Within one (1) Business Day of receipt thereof by Administrative Agent,
payments to be applied to interest on the Loans shall be paid to each Lender in
proportion to its Pro Rata Share, subject to any adjustments for any
Disproportionate Advances as provided in subsection 2(a)(i), so that
Administrative Agent shall receive interest on the Disproportion Advances and
each Lender shall only receive interest on the amount of funds actually advanced
by such Lender;

(b) Within one (1) Business Day of receipt thereof by Administrative Agent,
payments to be applied to the Letter of Credit fee set as provided in
Section 3(a) hereof shall be paid to each Lender in proportion to its Pro Rata
Share;

(c) Within one (1) Business Day of receipt thereof by Administrative Agent,
payments to be applied to the closing fee as provide in subsection 4(c)(i) shall
be paid to each Lender in proportion to its Pro Rata Share;

(d) Within one (1) Business Day of receipt thereof by Administrative Agent,
payments to be applied to the unused line fee set forth in subsection 4(c)(ii)
hereof shall be paid to each Lender in proportion to its Pro Rata Share; and

(e) Within one (1) Business Day or receipt thereof by Administrative Agent,
payments to be applied to the Delayed-Draw Non-Use Fee set forth in subsection
4(c)(iii) hereof shall be paid to each Lender in proportion to its Pro Rata
Share.

Notwithstanding the foregoing, Administrative Agent shall not be obligated to
transfer to any Defaulting Lender any payment made by Borrower to Administrative
Agent, nor shall such Defaulting Lender be entitled to share any interest, fees
or other payment hereunder, until payment is made by such Defaulting Lender to
Administrative Agent as required in this Agreement.

19. AGENT.

(a) Appointment of Administrative Agents.

(i) Each Lender hereby designates LaSalle as Administrative Agent to act as
herein specified. Each Lender hereby designates National City Bank as
Documentation Agent. Each Lender hereby irrevocably authorizes Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and the notes and any other instruments and agreements referred to herein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
Except as otherwise provided

 

60



--------------------------------------------------------------------------------

herein, Administrative Agent shall hold all Collateral and all payments of
principal, interest, fees, charges and expenses received pursuant to this
Agreement or any of the Other Agreements for the benefit of Lenders.
Administrative Agent may perform any of its duties hereunder by or through its
agents or employees.

(ii) The provisions of this Section 19 are solely for the benefit of
Administrative Agent and Lenders, and neither Borrower nor any other Obligor
shall have any rights as a third party beneficiary of any of the provisions
hereof (other than rights specifically granted to Borrower pursuant to
subsections 19(i) and 19(j)(iv)). In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Obligor.

(b) Nature of Duties of Administrative Agent.

Administrative Agent shall not have duties, obligations or responsibilities
except those expressly set forth in this Agreement and the Other Agreements.
Neither Administrative Agent nor any of its officers, directors, employees or
agents shall not be liable for any action taken or omitted by it as such
hereunder or in connection herewith, unless caused by its or their gross
negligence or willful misconduct. The duties of Administrative Agent shall be
mechanical and administrative in nature; Administrative Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon Administrative Agent any obligations in respect of
this Agreement except as expressly set forth herein.

(c) Lack of Reliance on Administrative Agent.

(i) Independently and without reliance upon Administrative Agent, each Lender,
to the extent it deems appropriate, has made and shall continue to make (A) its
own independent investigation of the financial or other condition and affairs of
Administrative Agent, each Obligor and any other Lender in connection with the
taking or not taking of any action in connection herewith and (B) its own
appraisal of the creditworthiness of Administrative Agent, each Obligor and any
other Lender, and, except as expressly provided in this Agreement,
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.

(ii) Administrative Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement or any notes or the
financial or other condition of any Obligor. Administrative Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or the notes, or
the financial condition of any Obligor, or the existence or possible existence
of any Default or Event of Default.

 

61



--------------------------------------------------------------------------------

(d) Certain Rights of Administrative Agent.

Administrative Agent shall have the right to request instructions from Requisite
Lenders or all Lenders, as applicable, pursuant to this Agreement, by notice to
each Lender. If Administrative Agent shall request instructions from Requisite
Lenders or all Lenders, as applicable, with respect to any act or action
(including the failure to act) in connection with this Agreement, Administrative
Agent shall be entitled to refrain from such act or taking such action unless
and until Administrative Agent shall have received instructions from Requisite
Lenders or all Lenders, as applicable, and Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting hereunder in accordance with the instructions of Requisite Lenders
or all Lenders, as applicable.

(e) Reliance by Administrative Agent.

Administrative Agent shall be under no duty to examine, inquire into, or pass
upon the validity, effectiveness or genuineness of this Agreement any of the
Other Agreements or any instrument, document or communication furnished pursuant
hereto or in connection herewith. Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order, electronic mail or other documentary,
teletransmission or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person. Administrative Agent
may consult with legal counsel (including counsel for Borrower with respect to
matters concerning Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

(f) Indemnification of Administrative Agent.

To the extent Administrative Agent is not promptly reimbursed and indemnified by
Borrower, each Lender will reimburse and indemnify Administrative Agent, in
proportion to its Pro Rata Share, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
Administrative Agent in performing its duties hereunder, in any way relating to
or arising out of this Agreement; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Administrative Agent’s gross negligence or willful misconduct. If any indemnity
furnished to Administrative Agent for any purpose shall, in the opinion of
Administrative Agent, be insufficient or become impaired, Administrative Agent
may call for additional indemnities and cease to do, or not commence, the acts
to be indemnified against,

 

62



--------------------------------------------------------------------------------

even if so directed by Requisite Lenders or all Lenders, as applicable, until
such additional indemnification is provided. The obligations of Lenders under
this subsection 19(f) shall survive the payment in full of the Liabilities and
the termination of this Agreement.

(g) Administrative Agent in its Individual Capacity.

With respect to the Loans made by it pursuant hereto, Administrative Agent shall
have the same rights and powers hereunder as any other Lender or holder of a
note or participation interest and may exercise the same as though it was not
performing the duties specified herein; and the terms “Lenders,” “Requisite
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity.
Administrative Agent may accept deposits from, lend money to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisor or other business with Borrower or any Affiliate of Borrower as if it
were not performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection with this Agreement and
otherwise without having to account for the same to Lenders, to the extent such
activities are not in contravention of the terms of this Agreement.

(h) Holders of Notes.

Administrative Agent may deem and treat the payee of any promissory note as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with Administrative Agent.
Any request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any promissory
note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such promissory note or of any promissory note or notes issued in
exchange therefor.

(i) Successor Administrative Agent.

(i) Administrative Agent may, upon five (5) business days’ notice to Lenders and
Borrower, resign at any time (effective upon the appointment of a successor
Administrative Agent pursuant to the provisions of this subsection 19(i)) by
giving written notice thereof to Lenders and Borrower. Upon any such
resignation, Requisite Lenders shall have the right, upon five (5) days’ notice,
to appoint a successor Administrative Agent, provided, that if no Event of
Default is then existing, such appointment shall require the consent of
Borrower, which consent shall not be unreasonably withheld. If no successor
Administrative Agent shall have been so appointed by Requisite Lenders and
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then, upon five
(5) days’ notice, the retiring Administrative Agent may, on behalf of Lenders
(and if no Event of Default is then existing, with the consent of Borrower,
which consent shall not be unreasonably withheld), appoint a successor
Administrative Agent, which shall be a bank or a trust company or other
financial institution which maintains an office in the United States, or a
commercial bank organized under the laws of the United States of America or of
any State thereof, or any Affiliate of such bank or trust company or other

 

63



--------------------------------------------------------------------------------

financial institution which is engaged in the banking business, having a
combined capital and surplus of at least Five Hundred Million and No/100 Dollars
($500,000,000.00).

(ii) Upon the acceptance of any appointment as an Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 19 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

(j) Collateral Matters.

(i) Each Lender authorizes and directs Administrative Agent to enter into the
Other Agreements for the benefit of Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by Requisite Lenders in
accordance with the provisions of this Agreement or the Other Agreements, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders. Administrative Agent is hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender to take any action with respect to any
Collateral or Other Agreements which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to this Agreement and the Other Agreements.

(ii) Administrative Agent will not, without the verbal consent of all Lenders,
which consent shall (a) be confirmed promptly thereafter in writing and (b) not
be unreasonably withheld or delayed, execute any release of Administrative
Agent’s security interest in any Collateral except for releases relating to
dispositions of Collateral (x) permitted by this Agreement (including pursuant
to Factoring Arrangements) and (y) in connection with the repayment in full of
all of the Liabilities by Borrower and the termination of all obligations of
Administrative Agent and Lenders under this Agreement and the Other Agreements;
provided, that with the consent of Requisite Lenders in the manner set forth
above, Administrative Agent may release its liens on Collateral having a book
value not greater than ten percent (10%) of the total book value of all
Collateral, as determined by Administrative Agent, either in a single
transaction or series of related transactions, not to exceed twenty percent
(20%) of the book value of all Collateral in any Fiscal Year. Administrative
Agent shall not be required to execute any such release on terms which, in
Administrative Agent’s opinion, would expose Administrative Agent to liability
or create any obligation or entail any consequence other than the release of
such liens without recourse or warranty. In the event of any sale or transfer of
any of the Collateral, Administrative Agent shall be authorized to deduct all of
the expenses reasonably incurred by Administrative Agent from the proceeds of
any such sale, transfer or foreclosure.

 

64



--------------------------------------------------------------------------------

(iii) Lenders hereby agree that the lien granted to Administrative Agent in any
property sold or disposed of in accordance with the provisions of the Agreement
shall be automatically released; provided, however that Administrative Agent’s
lien shall attach to and continue for the benefit of Administrative Agent and
Lenders in the proceeds and products of such property arising from any such sale
or disposition.

(iv) To the extent, pursuant to the provisions of this subsection 19(j),
Administrative Agent’s execution of a release is required to release its lien
upon any sale and transfer of Collateral which is consented to in writing by
Requisite Lenders or all Lenders, as applicable, and upon at least five
(5) business days’ prior written request by Borrower, Administrative Agent shall
(and is hereby irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release of the liens granted to Administrative
Agent for the benefit of Lenders herein or pursuant hereto upon the Collateral
that was sold or transferred.

(v) Administrative Agent shall not have any obligation whatsoever to Lenders or
to any other Person to assure that the Collateral exists or is owned by Borrower
or any other Obligor or is cared for, protected or insured or that the liens
granted to Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section 19 or in any of the Other Agreements, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, Administrative Agent may act in any manner it may deem appropriate, in
its sole discretion, given Administrative Agent’s own interest in the Collateral
as one of Lenders and that Administrative Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.

(k) Actions with Respect to Defaults.

In addition to Administrative Agent’s right to take actions on its own accord as
permitted under this Agreement, Administrative Agent shall take such action with
respect to an Event of Default as shall be directed by Requisite Lenders or all
Lenders, as applicable, under this Agreement; provided, that until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default as it shall deem advisable
and in the best interests of Lenders. No Lender shall have any right
individually to enforce or seek to enforce this Agreement or any Other Agreement
or to realize upon any Collateral, unless instructed to do so by Administrative
Agent.

 

65



--------------------------------------------------------------------------------

(l) Delivery of Information.

Administrative Agent shall not be required to deliver to any Lender originals or
copies of any documents, instruments, notices, communications or other
information received by Administrative Agent from Borrower or any other Obligor,
Requisite Lenders, any Lender or any other Person under or in connection with
this Agreement or any Other Agreement except (i) as specifically provided in
this Agreement or any Other Agreement and (ii) as specifically requested from
time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of Administrative Agent at the time of receipt of such request and
then only in accordance with such specific request.

(m) Demand.

Subject to the terms of this Agreement, Administrative Agent shall make demand
for repayment by Borrower of all Liabilities owing by Borrower hereunder, after
the occurrence of an Event of Default, upon the written request of Requisite
Lenders. Administrative Agent shall make such demand in such manner as it deems
appropriate, in its sole discretion, to effectuate the request of the Requisite
Lenders. Nothing contained herein shall limit the discretion of Administrative
Agent to take reserves, to deem certain Accounts and Inventory ineligible, or to
exercise any other discretion granted to Administrative Agent in this Agreement.

(n) Notice of Default.

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or any event which, with passage of time or
giving of notice, could become an Event of Default, except with respect to
Events of Default arising as a result of Borrower’s failure to pay principal,
interest or fees required to be paid to Administrative Agent for the benefit of
Lenders, unless Administrative Agent shall have received written notice from a
Lender or Borrower describing such Event of Default or event which, with the
passage of time or giving of notice, could become an Event of Default, and which
identifies such event as a “notice of default”. Upon receipt of any such notice,
Administrative Agent will notify each Lender of such receipt.

(o) Documentation Agent.

Notwithstanding anything to the contrary contained elsewhere in this Agreement
or in any of the Other Agreements, Documentation Agent shall not have any duties
or responsibilities (except as specifically described in this Agreement), nor
shall the Documentation Agent have or be deemed to have any fiduciary
relationship with any Lender or Obligor and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the Other Agreements or otherwise exist against the Documentation
agent. If, at any time National City Bank is no longer a Lender hereunder,
National City Bank shall be deemed to have resigned as Documentation Agent and
no new Documentation Agent will be appointed.

 

66



--------------------------------------------------------------------------------

20. ASSIGNABILITY.

(a) Borrower shall not have the right to assign this Agreement or any interest
therein except with the prior written consent of Administrative Agent and all
Lenders.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of,
any of its branch offices or the office of an Affiliate of such Lender except to
the extent such transfer would result in increased costs to Borrower.

(c) Each Lender may, with the consent of Administrative Agent and, so long as no
Event of Default is then continuing, Borrower, which consents shall not be
unreasonably withheld, but without the consent of any other Lender, assign to
one or more banks or other financial institutions all or a portion of its rights
and obligations under this Agreement; provided, that (i) for each such
assignment, the parties thereto shall execute and deliver to Administrative
Agent, for its acceptance and recording in the Register (as defined below), an
Assignment and Acceptance Agreement in the form attached hereto as Exhibit D
(the “Assignment and Acceptance”), and a processing and recordation fee of Three
Thousand Five Hundred and No/100 Dollars ($3,500.00) to be paid by the assignee,
and (ii) no such assignment shall be for less than Five Million and No/100
Dollars ($5,000,000.00) (or all of such Lender’s remaining Loans and Loan
Commitments). Upon such execution and delivery of the Assignment and Acceptance
to Administrative Agent, from and after the date specified as the effective date
in the Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto, and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, such assignee shall
have the rights and obligations of a Lender hereunder and (y) the assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than any rights it may have pursuant to Section 23 of the Agreement which
will survive) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(d) By executing and delivering an Assignment and Acceptance Agreement in the
form of Exhibit D hereto (an “Assignment and Acceptance”), the assignee
thereunder confirms and agrees as follows: (i) other than as provided in such
Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any of the Other Agreements, (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or any other Obligor or the
performance or observance by Borrower or any other Obligor of its obligations
under this Agreement, (iii) such assignee confirms that it has received a copy
of this Agreement, together with copies of the financial statements referred to
in Section 9 of the Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to

 

67



--------------------------------------------------------------------------------

enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (v) such assignee appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to Administrative
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(e) Administrative Agent shall, maintain at its address referred to in
Section 24 of the Agreement a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of Lenders and the Revolving Loan Commitments and Term Loan
Commitments of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and Borrower,
Administrative Agent and Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register and copies of each Assignment and Acceptance shall be available for
inspection by Borrower, Administrative Agent or any Lender at any reasonable
time and from time to time upon reasonable prior notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit D hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register, (iii) give notice thereof to Administrative Agent on the date of
receipt and (iv) give prompt notice thereof to Borrower. Within five
(5) Business Days after its receipt of such notice, Borrower shall execute and
deliver to Administrative Agent in exchange for the surrendered promissory note
or notes, a new promissory note or notes to the order of the assignee in an
amount equal to the maximum amount of Loans such assignee may at any time make
under the terms of this Agreement and, if the assigning Lender has retained a
portion of the Loans, a new promissory note or notes to the order of the
assigning Lender in an amount equal to the maximum amount of Loans such
assigning Lender may at any time make under the terms of this Agreement. Such
new promissory note or notes shall re-evidence the indebtedness outstanding
under the old promissory note or notes and shall be in the aggregate principal
amount of such surrendered promissory note or notes, shall be dated of even date
herewith and shall otherwise be in substantially the form of the promissory note
or notes subject to such assignment.

(g) Each Lender may sell participations (without the consent of Administrative
Agent, Borrower or any other Lender) to one or more parties, in or to all (or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Loan Commitment, or the Loans
owing to it); provided, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender

 

68



--------------------------------------------------------------------------------

shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) Borrower, Administrative Agent, and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (iv) such Lender
shall not transfer, grant, assign or sell any participation under which the
participant shall have rights to approve any amendment or waiver of this
Agreement and (v) any such participant shall agree to be bound by the
confidentiality provisions set forth in Section 28 hereof.

(h) Each Lender agrees that, without the prior written consent of Borrower and
Administrative Agent, it will not make any assignment hereunder in any manner or
under any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or other Liabilities under the securities laws
of the United States of America or of any jurisdiction.

(i) In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, such Lender may disclose any
information in its possession regarding Borrower so long as such potential
assignee or participant agrees to be bound by the confidentiality provisions of
Section 28 hereof prior to receiving any such information.

21. AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement or any of the Other
Agreements, nor consent to any departure by any Obligor therefrom, shall in any
event be effective unless the same shall be in writing and signed by Requisite
Lenders, or if Lenders shall not be parties thereto, by the parties thereto and
consented to by Requisite Lenders, and each such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment, waiver or consent shall, unless in
writing and signed by all Lenders, do any of the following: (i) increase the
Revolving Loan Commitments of Lenders or subject Lenders to any additional
obligations to extend credit to Borrower, other than in connection with the
increase of the Maximum Revolving Loan Limit in accordance with Section 2(a)
hereof, (ii) reduce the principal of, or interest on, the Loans (other than as
expressly permitted herein) or any fees hereunder, (iii) postpone any date fixed
for any scheduled payment in respect of principal (excluding mandatory
prepayments) of, or interest on, the Loans or any fees hereunder, including any
extension of the maturity date of the Liabilities, (iv) change the Pro Rata
Shares of Lenders, other than in connection with the increase of the Maximum
Revolving Loan Limit in accordance with Section 2(a) hereof, or any minimum
requirement necessary for Lenders or Requisite Lenders to take any action
hereunder, (v) amend or waive this Section 21, or change the definition of
Requisite Lenders, (vi) increase by more than 5% the advance rates set forth in
subsection 2(a) hereof or (vii) except in connection with the financing,
refinancing, sale or other disposition of any asset of Borrower permitted under
this Agreement (or to the extent Requisite Lender approval only is required with
any such release pursuant to subsection 19(j) hereof), release or subordinate
any liens in favor of Administrative Agent, for the benefit of Administrative
Agent and Lenders, on any of the Collateral and provided further, that no
amendment, waiver or consent affecting the rights or

 

69



--------------------------------------------------------------------------------

duties of Administrative Agent under this Agreement or any Other Agreement shall
in any event be effective, unless in writing and signed by Administrative Agent
in addition to Lenders required hereinabove to take such action. Notwithstanding
any of the foregoing to the contrary, (a) for purposes of voting or consenting
to matters with respect to this Agreement and the Other Agreements, a Defaulting
Lender shall not be considered a Lender and such Defaulting Lender’s Revolving
Loan Commitment shall each be deemed to be $0 until such Defaulting Lender makes
the payments required in this Agreement and (b) the consent of Borrower shall
not be required for any amendment, modification or waiver of the provisions of
this Section 21.

In the event that any consent, waiver or amendment requiring the agreement of
all Lenders as set forth above is agreed to by the Requisite Lenders, but not
all Lenders, Administrative Agent may, in its sole discretion, cause any
non-consenting Lender to assign its rights and obligations under this Agreement
and the Other Agreements to one or more new Lenders or existing Lenders in the
manner and according to the terms set forth in Section 20 of this Agreement;
provided, that (i) no Lender may be required to assign its rights and
obligations to a new Lender because such lender is unwilling to increase its own
loan commitments, (ii) such new Lender must be willing to consent to the
proposed amendment, waiver or consent and (iii) in connection with such
assignment the new Lender pays the assigning Lender an amount equal to the
Liabilities owing to such assigning Lender, including all principal, accrued and
unpaid interest and accrued and an unpaid fees to the date of assignment. Such
assignment shall occur within thirty (30) days of notice by Administrative Agent
to such non-consenting Lender of Administrative Agent’s intent to cause such
non-consenting Lender to assign its interests hereunder.

22. NONLIABILITY OF AGENTS AND LENDERS.

The relationship between Borrower, Administrative Agent and Lenders shall be
solely that of borrower and lender. Neither Administrative Agent nor any Lender
shall have any fiduciary responsibilities to Borrower. Neither Administrative
Agent nor any Lender undertakes any responsibility to Borrower to review or
inform Borrower of any matter in connection with any phase of Borrower’s
business or operations.

23. INDEMNIFICATION.

Borrower agrees to defend (with counsel satisfactory to the Indemnified Party
(as defined below)), protect, indemnify and hold harmless each Administrative
Agent and each Lender, each affiliate or subsidiary of each Administrative Agent
and each Lender, and each of their respective officers, directors, employees,
attorneys and agents (each an “Indemnified Party”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Indemnified Party in connection with any investigative, administrative or
judicial proceeding, whether or not the Indemnified Party shall be designated a
party thereto), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations,

 

70



--------------------------------------------------------------------------------

including, without limitation, securities laws and regulations, Environmental
Laws and commercial laws and regulations, under common law or in equity, or
based on contract or otherwise) in any manner relating to or arising out of this
Agreement or any Other Agreement, or any act, event or transaction related or
attendant thereto, the making or issuance and the management of the Loans or any
Letters of Credit or the use or intended use of the proceeds of the Loans or any
Letters of Credit; provided, however, that Borrower shall not have any
obligation hereunder to any Indemnified Party with respect to matters caused by
or resulting from the willful misconduct or gross negligence of such Indemnified
Party. To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Indemnified
Party on demand, and, failing prompt payment, shall, together with interest
thereon at the highest rate then applicable to Loans hereunder from the date
incurred by each Indemnified Party until paid by Borrower, be added to the
Liabilities of Borrower and be secured by the Collateral. The provisions of this
Section 18 shall survive the satisfaction and payment of the other Liabilities
and the termination of this Agreement.

24. CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE.

Each Lender and LaSalle (for itself and not on behalf of any other party) hereby
notifies Borrower and its Subsidiaries that, pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower and its Subsidiaries, which information includes the name
and address of Borrower and its Subsidiaries and other information that will
allow such Lender or LaSalle, as applicable, to identify Borrower and its
Subsidiaries in accordance with the Act.

25. NOTICE.

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of Administrative Agent shall be sent to it
at 135 South LaSalle Street, Chicago, Illinois 60603-4105, attention: Steven
Marks, facsimile number: (312) 904-4660, in the case of a Lender shall be sent
to it at the address set forth below its name on the signature page hereto or in
the Assignment and Acceptance Agreement and in the case of Borrower shall be
sent to it at its principal place of business set forth on Exhibit A hereto or
as otherwise directed by Borrower in writing. All notices shall be deemed
received upon actual receipt thereof or refusal of delivery.

26. CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

This Agreement and the Other Agreements are submitted by Borrower to
Administrative Agent and Lenders for their acceptance or rejection at
Administrative Agent’s principal place of business as an offer by Borrower to
borrow monies from Administrative

 

71



--------------------------------------------------------------------------------

Agent and Lenders now and from time to time hereafter, and shall not be binding
upon Administrative Agent or any Lender or become effective until accepted by
Administrative Agent and Lenders, in writing, at said place of business. If so
accepted by Administrative Agent and Lenders, this Agreement and the Other
Agreements shall be deemed to have been made at said place of business. THIS
AGREEMENT AND THE OTHER AGREEMENTS SHALL BE GOVERNED AND CONTROLLED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT,
VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING, WITHOUT
LIMITATION, THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, BUT EXCLUDING
PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL LOCATED OUTSIDE OF THE STATE
OF ILLINOIS, WHICH SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT
JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED. If any provision of this
Agreement shall be held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or remaining
provisions of this Agreement.

To induce Administrative Agent and Lenders to accept this Agreement, Borrower
irrevocably agrees that, subject to Administrative Agent’s sole and absolute
election, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT
OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER AGREEMENTS OR THE COLLATERAL
SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF
ILLINOIS. BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL,
STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND STATE. Borrower hereby
agrees that service of legal process may be made by U.S. mail to Borrower at its
address set forth as its principal place of business on Exhibit A hereto and in
the manner set forth in Section 24 hereof. Borrower agrees that service of such
process upon such person shall constitute personal service of such process upon
Borrower. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE
VENUE OF ANY LITIGATION BROUGHT AGAINST BORROWER BY AGENT OR LENDERS IN
ACCORDANCE WITH THIS SECTION.

27. HEADINGS OF SUBDIVISIONS.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

28. POWER OF ATTORNEY.

Borrower acknowledges and agrees that its appointment of Administrative Agent as
its attorney and agent-in-fact for the purposes specified in this Agreement is
an appointment coupled with an interest and shall be irrevocable until all of
the Liabilities are satisfied and paid in full and this Agreement is terminated.

 

72



--------------------------------------------------------------------------------

29. CONFIDENTIALITY.

Borrower, Administrative Agent and each Lender hereby agree and acknowledge that
any and all information relating to Borrower which is (i) furnished by Borrower
to Administrative Agent or any Lender (or to any affiliate of Administrative
Agent or any Lender); and (ii) non-public, confidential or proprietary in
nature, shall be kept confidential by Administrative Agent and such Lender or
such affiliate in accordance with applicable law; provided, however, that such
information and other credit information relating to Borrower may be distributed
by such party to such party’s directors, officers, employees, attorneys,
affiliates, assignees, participants, auditors, agents (all of which parties
shall be subject to the confidentiality restrictions set forth herein) and
regulators, and upon the order of a court or other governmental agency having
jurisdiction over Administrative Agent or such Lender or such affiliate, to any
other party. Borrower, Administrative Agent and each Lender further agree that
this provision shall survive the termination of this Agreement. Notwithstanding
the foregoing, Borrower hereby consents to Administrative Agent publishing a
tombstone or similar advertising material relating to the financing transaction
contemplated by this Agreement.

30. COUNTERPARTS.

This Agreement, any of the Other Agreements and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

31. ELECTRONIC SUBMISSIONS.

Upon not less than thirty (30) days’ prior written notice (the “Approved
Electronic Form Notice”), Administrative Agent may permit or require that any of
the documents, certificates, forms, deliveries or other communications,
authorized, required or contemplated by this Agreement or the Other Agreements,
be submitted to Administrative Agent in “Approved Electronic Form” (as hereafter
defined), subject to any reasonable terms, conditions and requirements in the
applicable Approved Electronic Forms Notice. For purposes hereof “Electronic
Form” means e-mail, e-mail attachments, data submitted on web-based forms or any
other communication method that delivers machine readable data or information to
Administrative Agent, and “Approved Electronic Form” means an Electronic Form
that has been approved in writing by Administrative Agent (which approval has
not been revoked or modified by Administrative Agent) and sent to Borrower in an
Approved Electronic Form Notice. Except as otherwise specifically provided in
the applicable Approved Electronic Form Notice, any submissions made in an
applicable Approved Electronic Form shall have the same force and effect that
the same submissions would have had if they had been submitted in any other
applicable form authorized, required or contemplated by this Agreement or the
Other Agreements.

 

73



--------------------------------------------------------------------------------

32. WAIVER OF JURY TRIAL; OTHER WAIVERS.

(a) BORROWER, AGENT AND EACH LENDER EACH HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT BY BORROWER, AGENT OR SUCH LENDER OR WHICH, IN ANY WAY,
DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP AMONG
BORROWER, AGENT AND LENDERS. IN NO EVENT SHALL AGENT OR ANY LENDER BE LIABLE FOR
LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

(b) Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

(c) Borrower hereby waives the benefit of any law that would otherwise restrict
or limit Administrative Agent or any Lender or any affiliate of Administrative
Agent or any Lender in the exercise of its right, which is hereby acknowledged
and agreed to, to set-off against the Liabilities, without notice at any time
hereafter, any indebtedness, matured or unmatured, owing by Administrative Agent
or any Lender or such affiliate of Administrative Agent or any Lender to
Borrower, including, without limitation any deposit account at Administrative
Agent or any Lender or such affiliate.

(d) BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO
THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF BORROWER
WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH COLLATERAL.

(e) Administrative Agent’s and/or Lenders’ failure, at any time or times
hereafter, to require strict performance by Borrower of any provision of this
Agreement or any of the Other Agreements shall not waive, affect or diminish any
right of Administrative Agent or any Lender thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by Administrative
Agent or any Lender of an Event of Default under this Agreement or any default
under any of the Other Agreements shall not suspend, waive or affect any other
Event of Default under this Agreement or any other default under any of the
Other Agreements, whether the same is prior or subsequent thereto and whether of
the same or of a different kind or character. No delay on the part of
Administrative Agent or any Lender in the exercise of any right or remedy under
this Agreement or any Other Agreement shall preclude other or further exercise
thereof or the exercise of any right or remedy. None of the undertakings,
agreements, warranties, covenants and representations of Borrower contained in
this Agreement or any of the Other Agreements and no Event of Default under this
Agreement or default under any of the Other Agreements shall be deemed to have
been

 

74



--------------------------------------------------------------------------------

suspended or waived by Administrative Agent and/or Lenders unless such
suspension or waiver is in writing, signed by a duly authorized officer of
Administrative Agent, Requisite Lenders or all Lenders, as required herein, and
directed to Borrower specifying such suspension or waiver.

33. EFFECT OF AMENDED AND RESTATEMENT.

Upon the execution and delivery of this Agreement and the satisfaction of the
other conditions set forth in Section 17, the indebtedness and other liabilities
of each Obligor previously governed by the Original Loan Documents shall
continue in full force and effect, but shall be governed by the terms and
conditions set forth in this Agreement and the Other Agreements. Such
liabilities, together with any and all additional liabilities incurred by each
Obligor hereunder or under any of the other Loan Documents, shall continue to be
secured by, among other things, the Original Collateral, whether now existing or
hereafter acquired and wheresoever located, all as more specifically set forth
herein and in the Other Agreements. The execution and delivery of this Agreement
shall not constitute a novation or repayment of the indebtedness outstanding
under the Original Loan Documents. Borrower hereby acknowledges and agrees that
any and all references in any Other Agreements to the Original Loan Documents
shall be deemed to be amended to refer to this Agreement.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

COBRA ELECTRONICS CORPORATION By  

/s/ Michael Smith

Title    

Senior Vice President and Chief Financial

Officer



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

By  

/s/ Steven M. Marks

Title     Senior Vice President

Revolving Loan Commitment: $28,806,000.00

Term Loan A Commitment: $5,041,000.00

Delayed-Draw Term Loan

Commitment: $4,753,000.00

Address:    135 South LaSalle Street

                  Chicago, Illinois 60603-4105

                  Attention: Steven Marks

Telecopy Number: (312) 904-4660

 

2



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Lender By  

/s/ Michael L. Monninger

Title     Vice President

Revolving Loan Commitment: $11,194,000.00

Term Loan A Commitment: $1,959,000.00

Delayed-Draw Term Loan

Commitment: $1,847,000.00

Address:    One North Franklin, Suite 3600

                  Chicago, Illinois 60606

                  Attention: Michael L. Monninger

Telecopy Number: (312) 384-4666

 

3